Exhibit 10.1


Dated 31 March 2016
 
 
 
Royal Caribbean Cruises Ltd. (the Borrower)
(1)
 
 
KfW IPEX-Bank GmbH (the Hermes Agent)
(2)
 
 
KfW IPEX-Bank GmbH (the Facility Agent)


(3)
 
 
KfW IPEX-Bank GmbH (as Initial Mandated Lead Arranger)
(4)
 
 
Banco Santander S.A.
(5)
 
 
BNP Paribas Fortis S.A./N.V.
 
 
 
Commerzbank AG, New York Branch
 
 
 
DNB Bank ASA, Grand Cayman Branch
 
 
 
HSBC Bank plc
 
 
 
Norddeutsche Landesbank Girozentrale
 
 
 
Societe Generale Corporate and Investment Banking
 
 
 
The Bank of Tokyo Mitsubishi UFJ, Ltd.
 
 
 
(the Mandated Lead Arrangers)
 
 
 
and
 
 
 
certain financial institutions (the Lenders)
(6)
 
 
 
 
 
 
 
 
 
 
Amendment No. 1 in connection with the
Credit Agreement in respect of Hull S699
 







 

--------------------------------------------------------------------------------







 
Contents
 
 
 
 
Clause
 
Page


 
 
 
 
 
 
1
Interpretation and definitions
1


 
 
 
2
Amendment of the Existing Credit Agreement
2


 
 
 
3
Conditions of Effectiveness of Amended Agreement
2


 
 
 
4
Representations and Warranties
2


 
 
 
5
Incorporation of Terms
2


 
 
 
6
Costs and Expenses
3


 
 
 
7
Counterparts
3


 
 
 
8
Governing Law
3


 
 
 
Schedule 1 Amended and Restated Credit Agreement











 

--------------------------------------------------------------------------------





THIS AMENDMENT NO. 1 (this Amendment) is dated 31 March 2016 and made BETWEEN:
(1)
Royal Caribbean Cruises Ltd. (a corporation organised and existing under the
laws of The Republic of Liberia) (the Borrower);

(2)
KfW IPEX-Bank GmbH as facility agent (the Facility Agent);

(3)
KfW IPEX-Bank GmbH as Hermes agent (the Hermes Agent);

(4)
KfW IPEX-Bank GmbH as initial mandated lead arranger (the Initial Mandated Lead
Arranger);

(5)
Banco Santander S.A., BNP Paribas Fortis S.A./N.V, Commerzbank AG, New York
Branch DNB Bank ASA, Grand Cayman Branch, HSBC Bank plc, Norddeutsche Landesbank
Girozentrale, Societe Generale Corporate and Investment Banking and The Bank of
Tokyo Mitsubishi UFJ, Ltd. as mandated lead arrangers (together with the Initial
Mandated Lead Arranger, the Mandated Lead Arrangers); and

(6)
The financial institutions party thereto as lenders from time to time (the
Lenders).

WHEREAS:
(A)
The Borrower, the Facility Agent, the Hermes Agent and the Lenders are parties
to a credit agreement dated 27 November 2013 (the Existing Credit Agreement), in
respect of the vessel with Hull number S-699 (the Vessel) whereby it was agreed
that the Lenders would make available to the Borrower, upon the terms and
conditions therein, a US dollar loan facility (the Facility) calculated on the
amount equal to the sum of (a) up to eighty per cent (80%) of the Contract Price
(as defined in the Existing Credit Agreement) of the Vessel but which Contract
Price will not exceed EUR 777,000,000 and (b) up to 100% of the Hermes Fee (as
defined therein).

(B)
The Parties wish to amend the Existing Credit Agreement to the extent set out in
this Amendment.

NOW IT IS AGREED as follows:
1
Interpretation and definitions

1.1
Definitions in the Existing Credit Agreement

(a)
Unless the context otherwise requires or unless otherwise defined in this
Amendment, words and expressions defined in the Existing Credit Agreement shall
have the same meanings when used in this Amendment.

(b)
The principles of construction set out in the Existing Credit Agreement shall
have effect as if set out in this Amendment.



1



--------------------------------------------------------------------------------





1.2
In this Amendment:

Amended Agreement means the Existing Credit Agreement as amended in accordance
with this Amendment.
Effective Date has the meaning set forth in Section 3.
1.3
Third party rights

Other than the CIRR Representative in respect of the rights of the CIRR
Representative under the Loan Documents, unless expressly provided to the
contrary in a Loan Document, no term of this Amendment is enforceable under the
Contracts (Rights of Third Parties) Act 1999 by any person who is not a party to
this Amendment.
1.4
Designation

In accordance with the Existing Credit Agreement, each of the Lenders and the
Facility Agent designates this Amendment as a Loan Document.
2
Amendment of the Existing Credit Agreement

In consideration of the mutual covenants in this Amendment, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree that the Existing Credit Agreement is, subject
to the satisfaction of the conditions precedent set forth in Section 3, hereby
amended on the Effective Date so as to read in accordance with the form of the
amended and restated Credit Agreement set out in Schedule 1 and will continue to
be binding upon each of the parties hereto in accordance with its terms as so
amended and restated.
3
Conditions of Effectiveness of Amended Agreement

The Amended Agreement shall become effective in accordance with the terms of
this Amendment on the date each of the following conditions has been satisfied
to the reasonable satisfaction of the Facility Agent (the Effective Date):
(a)    The Facility Agent shall have received all invoiced expenses of the
Facility Agent (including the agreed fees and expenses of counsel to the
Facility Agent) required to be paid by the Borrower pursuant to Section 6 below
or that the Borrower has otherwise agreed in writing to pay to the Facility
Agent, in each case on or prior to the Effective Date.
(b)    The representations and warranties set forth in Section 4 are true as of
the Effective Date.
The Facility Agent shall notify the Lenders and the Borrower of the Effective
Date and such notice shall be conclusive and binding.
4
Representations and Warranties

The representations and warranties in Article VI of the Amended Agreement
(excluding Section 6.10 of the Amended Agreement) are deemed to be made by the
Borrower (by reference to the facts and circumstances then existing) on the date
of this Amendment, in each case as if reference to the Loan Documents in each
such representation and warranty was a reference to this Agreement.
5
Incorporation of Terms



2



--------------------------------------------------------------------------------





The provisions of Section 11.2 (Notices), Section 11.6 (Severability) and
Subsections 11.14.2 (Jurisdiction), 11.14.3 (Alternative Jurisdiction) and
11.14.4 (Service of Process) of the Existing Credit Agreement shall be
incorporated into this Amendment as if set out in full in this Amendment and as
if references in those sections to “this Agreement” or “the Loan Documents” were
references to this Amendment.
6
Costs and Expenses

The Borrower agrees to pay on demand all reasonable out-of-pocket costs and
expenses of the Facility Agent in connection with the preparation, execution,
delivery and administration, modification and amendment of this Amendment and
the other documents to be delivered hereunder (including the reasonable and
documented fees and expenses of counsel for the Facility Agent with respect
hereto and thereto as agreed with the Facility Agent) in accordance with the
terms of Section 11.3 of the Existing Credit Agreement.
7
Counterparts

This Amendment may be executed in any number of counterparts and by the
different parties on separate counterparts, each of which when so executed and
delivered shall be an original but all counterparts shall together constitute
one and the same instrument.
8
Governing Law

This Amendment, and all non-contractual obligations arising in connection with
it, shall be governed by and construed in accordance with English law.
IN WITNESS WHEREOF, the parties to this Amendment have caused this Amendment to
be duly executed and delivered as a deed as of the date first above written.




3



--------------------------------------------------------------------------------


 




Schedule 1
Amended and Restated Credit Agreement







--------------------------------------------------------------------------------









_________________________________________
HULL NO. S-699 CREDIT AGREEMENT
_________________________________________
dated as of 27 November, 2013
amended and restated on ________________________ 2016
BETWEEN
Royal Caribbean Cruises Ltd.
as the Borrower,
the Lenders from time to time party hereto,
KfW IPEX-Bank GmbH
as Hermes Agent and Facility Agent
and
KfW IPEX-Bank GmbH
as Initial Mandated Lead Arranger










2

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
PAGE
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.1. Defined Terms
2
SECTION 1.2. Use of Defined Terms
13
SECTION 1.3. Cross-References
14
SECTION 1.4. Application of this Agreement to KfW IPEX as an Option A Lender
14
SECTION 1.5. Accounting and Financial Determinations
14
ARTICLE II COMMITMENTS AND BORROWING PROCEDURES
 
SECTION 2.1. Commitment
15
SECTION 2.2. Commitment of the Lenders; Termination and Reduction of Commitments
15
SECTION 2.3. Borrowing Procedure
15
SECTION 2.4. Funding
17
ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
 
SECTION 3.1. Repayments
17
SECTION 3.2. Prepayment
17
SECTION 3.3. Interest Provisions.
18
SECTION 3.3.1. Rates.
18
SECTION 3.3.2. Election of Floating Rate.
18
SECTION 3.3.3. Conversion to Floating Rate.
19
SECTION 3.3.4. Post-Maturity Rates.
19
SECTION 3.3.5. Payment Dates.
19
SECTION 3.3.6. Interest Rate Determination; Replacement Reference Banks
20
SECTION 3.4. Commitment Fees.
20
SECTION 3.4.1. Payment.
21
SECTION 3.5. CIRR Fees.
21
SECTION 3.5.1. Payment.
21
SECTION 3.6. Other Fees.
21
ARTICLE IV CERTAIN LIBO RATE AND OTHER PROVISIONS
 
SECTION 4.1. LIBO Rate Lending Unlawful.
22
SECTION 4.2. Deposits Unavailable
23
SECTION 4.3. Increased LIBO Rate Loan Costs, etc.
24
SECTION 4.4. Funding Losses
25
SECTION 4.4.1. Indemnity
25
SECTION 4.5. Increased Capital Costs
28
SECTION 4.6. Taxes
28
SECTION 4.7. Reserve Costs
30
SECTION 4.8. Payments, Computations, etc.
31



i

--------------------------------------------------------------------------------





SECTION 4.9. Replacement Lenders, etc.
32
SECTION 4.10. Sharing of Payments
33
SECTION 4.10.1. Payments to Lenders
33
SECTION 4.10.2. Redistribution of payments
33
SECTION 4.10.3. Recovering Lender's rights
33
SECTION 4.10.4. Reversal of redistribution
34
SECTION 4.10.5. Exceptions
34
SECTION 4.11. Set-off
34
SECTION 4.12. Use of Proceeds
34
ARTICLE V CONDITIONS TO BORROWING
 
SECTION 5.1. Advance of the Loan
35
SECTION 5.1.1. Resolutions, etc.
35
SECTION 5.1.2. Opinions of Counsel
36
SECTION 5.1.3. Hermes Insurance Policy
36
SECTION 5.1.4. Closing Fees, Expenses, etc.
36
SECTION 5.1.5. Compliance with Warranties, No Default, etc
36
SECTION 5.1.6. Loan Request
37
SECTION 5.1.7. Foreign Exchange Counterparty Confirmations.
37
SECTION 5.1.8. Pledge Agreement.
37
ARTICLE VI REPRESENTATIONS AND WARRANTIES
 
SECTION 6.1. Organization, etc.
37
SECTION 6.2. Due Authorization, Non-Contravention, etc.
38
SECTION 6.3. Government Approval, Regulation, etc.
38
SECTION 6.4. Compliance with Laws
38
SECTION 6.5. Validity, etc.
39
SECTION 6.6. No Default, Event of Default or Prepayment Event
39
SECTION 6.7. Litigation
39
SECTION 6.8. The Purchased Vessel
39
SECTION 6.9. Obligations rank pari passu
40
SECTION 6.10. Withholding, etc.
40
SECTION 6.11. No Filing, etc. Required
40
SECTION 6.12. No Immunity
40
SECTION 6.13. Investment Company Act
40
SECTION 6.14. Regulation U
40
SECTION 6.15. Accuracy of Information
40
ARTICLE VII COVENANTS
 
SECTION 7.1. Affirmative Covenants
41
SECTION 7.1.1. Financial Information, Reports, Notices, etc.
41
SECTION 7.1.2. Approvals and Other Consents.
42
SECTION 7.1.3. Compliance with Laws, etc.
42



ii

--------------------------------------------------------------------------------





SECTION 7.1.4. The Purchased Vessel.
43
SECTION 7.1.5. Insurance
43
SECTION 7.1.6. Books and Records
44
SECTION 7.1.7. Hermes Insurance Policy/Federal Republic of Germany Requirement
44
SECTION 7.1.8. Notice of written amendments to Construction Contract
44
SECTION 7.2. Negative Covenants
44
SECTION 7.2.1. Business Activities
44
SECTION 7.2.2. Indebtedness
45
SECTION 7.2.3. Liens
45
SECTION 7.2.4. Financial Condition
47
SECTION 7.2.5. Investments
48
SECTION 7.2.6. Consolidation, Merger, etc.
48
SECTION 7.2.7. Asset Dispositions, etc.
49
SECTION 7.2.8. [RESERVED]
49
SECTION 7.2.9. Construction Contract
49
SECTION 7.3. Limitation in respect of Certain Representations, Warranties and
Covenants
49
ARTICLE VIII EVENTS OF DEFAULT
 
SECTION 8.1. Listing of Events of Default
50
SECTION 8.1.1. Non-Payment of Obligations
50
SECTION 8.1.2. Breach of Warranty
50
SECTION 8.1.3. Non-Performance of Certain Covenants and Obligations
50
SECTION 8.1.4. Default on Other Indebtedness
50
SECTION 8.1.5. Bankruptcy, Insolvency, etc. :
51
SECTION 8.2. Action if Bankruptcy
52
SECTION 8.3. Action if Other Event of Default
52
ARTICLE IX PREPAYMENT EVENTS
 
SECTION 9.1. Listing of Prepayment Events
52
SECTION 9.1.1. Change of Control
52
SECTION 9.1.2. [RESERVED]
52
SECTION 9.1.3. Unenforceability
53
SECTION 9.1.4. Approvals
53
SECTION 9.1.5. Non-Performance of Certain Covenants and Obligations
53
SECTION 9.1.6. Judgments
53
SECTION 9.1.7. Condemnation, etc.
53
SECTION 9.1.8. Arrest
53
SECTION 9.1.9. Sale/Disposal of the Purchased Vessel
53
SECTION 9.1.10. Delayed Delivery of the Purchased Vessel
54
SECTION 9.1.11. Termination of the Construction Contract
54
SECTION 9.2. Mandatory Prepayment
54



iii

--------------------------------------------------------------------------------





ARTICLE X THE FACILITY AGENT AND THE HERMES AGENT
 
SECTION 10.1. Actions
54
SECTION 10.2. Indemnity
55
SECTION 10.3. Funding Reliance, etc
55
SECTION 10.4. Exculpation
56
SECTION 10.5. Successor
56
SECTION 10.6. Loans by the Facility Agent
57
SECTION 10.7. Credit Decisions
57
SECTION 10.8. Copies, etc
57
SECTION 10.9. The Agents’ Rights
58
SECTION 10.10. The Facility Agent’s Duties
58
SECTION 10.11. Employment of Agents
58
SECTION 10.12. Distribution of Payments
59
SECTION 10.13. Reimbursement
59
SECTION 10.14. Instructions
59
SECTION 10.15. Payments
59
SECTION 10.16. “Know your customer” Checks
59
SECTION 10.17. No Fiduciary Relationship
60
ARTICLE XI MISCELLANEOUS PROVISIONS
 
SECTION 11.1. Waivers, Amendments, etc.
60
SECTION 11.2. Notices
61
SECTION 11.3. Payment of Costs and Expenses
62
SECTION 11.4. Indemnification
62
SECTION 11.5. Survival
64
SECTION 11.6. Severability
64
SECTION 11.7. Headings
64
SECTION 11.8. Execution in Counterparts; Effectiveness.
64
SECTION 11.9. Third Party Rights
64
SECTION 11.10. Successors and Assigns
64
SECTION 11.11. Sale and Transfer of the Loan; Participations in the Loan
65
SECTION 11.11.1. Assignments
65
SECTION 11.11.2. Participations
67
SECTION 11.11.3. Register
68
SECTION 11.12. Other Transactions
68
SECTION 11.13. Hermes Insurance Policy.
68
SECTION 11.13.1. Terms of Hermes Insurance Policy
68
SECTION 11.13.2. Obligations of the Borrower.
69
SECTION 11.13.3. Obligations of the Hermes Agent and the Lenders.
70
SECTION 11.14. Law and Jurisdiction
71
SECTION 11.14.1. Governing Law
71



iv

--------------------------------------------------------------------------------





SECTION 11.14.2. Jurisdiction
71
SECTION 11.14.3. Alternative Jurisdiction
71
SECTION 11.14.4. Service of Process
71
SECTION 11.15. Confidentiality
72
SECTION 11.16. CIRR requirements
72







v

--------------------------------------------------------------------------------







EXHIBITS
 
Exhibit A - Form of Loan Request
Exhibit B-1 - Form of Opinion of Liberian Counsel to Borrower
Exhibit B-2 - Form of Opinion of English Counsel to Facility Agent and Lenders
Exhibit B-3 - Form of Opinion of German Counsel to Facility Agent and Lenders
Exhibit B-4 - Form of Opinion of US Tax Counsel to Lenders
Exhibit C - Form of Lender Assignment Agreement
Exhibit D - Form of Option A Refinancing Agreement
Exhibit E - Form of Pledge Agreement





vi

--------------------------------------------------------------------------------






CREDIT AGREEMENT
HULL NO. S-699 CREDIT AGREEMENT, dated as of 27 November 2013 as amended and
restated on 31 March 2016, is among Royal Caribbean Cruises Ltd., a Liberian
corporation (the “Borrower”), KfW IPEX-Bank GmbH, in its capacity as agent for
the Lenders referred to below in respect of Hermes-related matters (in such
capacity, the “Hermes Agent”), in its capacity as facility agent (in such
capacity, the “Facility Agent”) and in its capacity as a lender (in such
capacity, together with each of the other Persons that shall become a “Lender”
in accordance with Section 11.11.1 hereof, each of them individually a “Lender”
and, collectively, the “Lenders”).
W I T N E S S E T H:
WHEREAS,
(A)
The Borrower and Meyer Werft GmbH, Papenburg (the “Builder”) have entered on May
30, 2013 into a Contract for the Construction and Sale of Hull No. S-699 (as
amended from time to time, the “Construction Contract”) pursuant to which the
Builder has agreed to design, construct, equip, complete, sell and deliver the
passenger cruise vessel bearing Builder’s hull number S-699 (the “Purchased
Vessel”);

(B)
The Lenders have agreed to make available to the Borrower, upon the terms and
conditions contained herein, a US dollar loan facility calculated on the amount
(the “Maximum Loan Amount”) equal to the sum of (x) up to eighty per cent (80%)
of the Contract Price (as defined below) of the Purchased Vessel (as defined
below), as adjusted from time to time in accordance with the Construction
Contract to reflect, among other adjustments, change orders, but which Contract
Price shall not exceed for this purpose EUR 777,000,000 (the “Contract Price
Proceeds”) and (y) up to 100% of the Hermes Fee (as defined below) (the “Hermes
Fee Proceeds”) and being made available in the US Dollar Equivalent of that
Maximum Loan Amount;

(C)
The Contract Price Proceeds will be provided to the Borrower two (2) Business
Days prior to the delivery of the Purchased Vessel for the purpose of paying a
portion of the Contract Price in connection with the Borrower’s purchase of the
Purchased Vessel. The Hermes Fee Proceeds will be provided on the Disbursement
Date and paid as set forth in Section 2.3(c) and (d).

NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS


1

--------------------------------------------------------------------------------





SECTION 1.1. Defined Terms. The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, when
capitalized, except where the context otherwise requires, have the following
meanings (such meanings to be equally applicable to the singular and plural
forms thereof):
“Accumulated Other Comprehensive Income (Loss)” means at any date the Borrower’s
accumulated other comprehensive income (loss) on such date, determined in
accordance with GAAP.
“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person. A Person
shall be deemed to be “controlled by” any other Person if such other Person
possesses, directly or indirectly, power to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.
“Agreement” means, on any date, this credit agreement as originally in effect on
the Effective Date and as thereafter from time to time amended, supplemented,
amended and restated, or otherwise modified and in effect on such date.
“Amendment Number One” means the amendment agreement dated 31 March 2016 and
made between the parties hereto and the Mandated Lead Arrangers (as therein
defined) pursuant to which this Agreement was amended and restated.
"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.
“Applicable Commitment Rate” means (x) from the Effective Date through and
including April 14, 2014, 0.15% per annum, (y) from April 15, 2014 through and
including April 14, 2015, 0.25% per annum, and (z) from April 15, 2015 until the
Commitment Fee Termination Date, 0.30% per annum.
“Applicable Jurisdiction” means the jurisdiction or jurisdictions under which
the Borrower is organized, domiciled or resident or from which any of its
business activities are conducted or in which any of its properties are located
and which has jurisdiction over the subject matter being addressed.
“Approved Appraiser” means any of the following: Barry Rogliano Salles, Paris, H
Clarkson & Co. Ltd., London, R.S. Platou Shipbrokers, Norway, or Fearnley AS,
Norway.
“Assignee Lender” is defined in Section 11.11.1.
“Authorized Officer” means those officers of the Borrower authorized to act with
respect to the Loan Documents and whose signatures and incumbency shall have
been certified to the Facility Agent by the Secretary or an Assistant Secretary
of the Borrower.


2

--------------------------------------------------------------------------------





“Bank of Nova Scotia Agreement” means the U.S. $1,128,000,000 amended and
restated credit agreement dated as of June 15, 2015 among the Borrower, as
borrower, the various financial institutions as are or shall become parties
thereto, as lenders, and The Bank of Nova Scotia, as administrative agent, as
amended, restated, supplemented or otherwise modified from time to time.
“Borrower” is defined in the preamble.
“Builder” is defined in the preamble.
“Business Day” means any day which is neither a Saturday or Sunday nor a legal
holiday on which banks are authorized or required to be closed in New York City,
London or Frankfurt, and if the applicable Business Day relates to an advance of
all or part of the Loan, an Interest Period, prepayment or conversion, in each
case with respect to the Loan bearing interest by reference to the LIBO Rate, a
day on which dealings in deposits in Dollars are carried on in the London
interbank market.
“Buyer’s Allowance” has the meaning assigned thereto in Article II.1 of the
Construction Contract and, when such expression is prefaced by the word
“incurred”, shall mean such amount of the Buyer’s Allowance, not exceeding EUR
57,000,000, as shall at the relevant time have been paid, or become payable, to
the Builder by the Borrower under the Construction Contract as part of the
Contract Price.
“Capital Lease Obligations” means obligations of the Borrower or any Subsidiary
of the Borrower under any leasing or similar arrangement which, in accordance
with GAAP, would be classified as capitalized leases.
“Capitalization” means, at any date, the sum of (a) Net Debt on such date, plus
(b) Stockholders’ Equity on such date.
“Capitalized Lease Liabilities” means the principal portion of all monetary
obligations of the Borrower or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, would be classified as
capitalized leases, and, for purposes of this Agreement and each other Loan
Document, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.
“Cash Equivalents” means all amounts other than cash that are included in the
“cash and cash equivalents” shown on the Borrower’s balance sheet prepared in
accordance with GAAP.
“Change of Control” means an event or series of events by which (a) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right


3

--------------------------------------------------------------------------------





is exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 50% or more of the equity
securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right); or (b) during any period of 24
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of the Borrower cease to be composed of individuals
(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body.
“CIRR” means 2.71% per annum being the Commercial Interest Reference Rate
determined in accordance with the OECD Arrangement for Officially Supported
Export Credits to be applicable to the Loan hereunder (and includes the CIRR
administrative margin of 0.39% per annum).
“CIRR Representative” means KfW, acting in its capacity as CIRR mandatary in
connection with this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Commitment” is defined in Section 2.2 and means, relative to any Lender, such
Lender’s obligation to make the Loan pursuant to Section 2.1.
“Commitment Fees” is defined in Section 3.4.
“Commitment Fee Termination Date” is defined in Section 3.4.
“Commitment Termination Date” means January 9, 2017.
“Construction Contract” is defined in the preamble.
“Construction Mortgage” means the first ranking shipbuilding mortgage
(Hoechstbetragsschiffshypothek) in the maximum amount of EUR 581, 000,000
executed or to be executed by the Borrower in favour of banks and financial
institutions designated by the Builder to secure loans made or to be made to the
Builder to finance the construction of the Purchased Vessel.
“Contract Price” is as defined in the Construction Contract and which includes a
lump sum amount in respect of the Buyer’s Allowance.


4

--------------------------------------------------------------------------------





“Contractual Delivery Date” means, at any time, the date which at such time is
the date specified for delivery of the Purchased Vessel under the Construction
Contract, as such date may be modified from time to time pursuant to the terms
of the Construction Contract.
“Covered Taxes” is defined in Section 4.6.
“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.
“Delivery Date” means the date on which the Purchased Vessel is delivered by the
Builder to, and accepted by, the Borrower under the Construction Contract.
“Disbursement Date” means the date on which the Loan is advanced; provided that
if the Loan is re-borrowed pursuant to Section 3.7, then, for all purposes of
this Agreement concerning such re-borrowed Loan, the Disbursement Date shall be
the date of such re-borrowing. When such expression is prefaced by the word
“expected”, it shall denote the date on which the Borrower then reasonably
expects the Loan to be disbursed based upon the then-scheduled Delivery Date of
the Vessel.
“Dollar” and the sign “$” mean lawful money of the United States.
“Dollar Pledged Account” means the Dollar account referred to in the Pledge
Agreement.
“Effective Date” means the date this Agreement becomes effective pursuant to
Section
11.8.
“Environmental Laws” means all applicable federal, state, local or foreign
statutes, laws, ordinances, codes, rules and regulations (including consent
decrees and administrative orders) relating to the protection of the
environment.
“EUR” and the sign “€” mean the currency of participating member states of the
European Monetary Union pursuant to Council Regulation (EC) 974/98 of 3 May
1998, as amended from time to time.
“EUR Pledged Account” means the EUR account referred to in the Pledge Agreement.
“Event of Default” is defined in Section 8.1.
“Existing Principal Subsidiaries” means each Subsidiary of the Borrower that is
a Principal Subsidiary on the Effective Date.
“Facility Agent” is defined in the preamble and includes each other Person as
shall have subsequently been appointed as the successor Facility Agent, and as
shall have accepted such appointment, pursuant to Section 10.5.
“FATCA” means Sections 1471 through 1474 of the Code, as in effect at the date
hereof, and any current or future regulations promulgated thereunder or official
interpretations thereof.


5

--------------------------------------------------------------------------------





“Fee Letter” means any letter entered into by reference to this Agreement
between any or all of the Facility Agent, the Initial Mandated Lead Arranger,
the Lenders and/or the Borrower setting out the amount of certain fees referred
to in, or payable in connection with, this Agreement.
“Final Maturity” means the date occurring twelve (12) years after the Delivery
Date.
“First Fee” is defined in Section 11.13.
“Fiscal Quarter” means any quarter of a Fiscal Year.
“Fiscal Year” means any annual fiscal reporting period of the Borrower.
“Fixed Charge Coverage Ratio” means, as of the end of any Fiscal Quarter, the
ratio computed for the period of four consecutive Fiscal Quarters ending on the
close of such Fiscal Quarter of:
a)
net cash from operating activities (determined in accordance with GAAP) for such
period, as shown in the Borrower’s consolidated statement of cash flow for such
period, to

b)
the sum of:

i)    dividends actually paid by the Borrower during such period (including,
without limitation, dividends in respect of preferred stock of the Borrower);
plus
ii)    scheduled payments of principal of all debt less New Financings
(determined in accordance with GAAP, but in any event including Capitalized
Lease Liabilities) of the Borrower and its Subsidiaries for such period.
“Fixed Rate” means a rate per annum equal to the sum of the CIRR plus the Fixed
Rate Margin.
“Fixed Rate Loan” means the Loan bearing interest at the Fixed Rate, or that
portion of the Loan that continues to bear interest at the Fixed Rate after the
termination of any Interest Make-Up Agreement pursuant to Section 3.3.3.
“Fixed Rate Margin” means 0.61% per annum.
“Floating Rate” means a rate per annum equal to the sum of the LIBO Rate plus
the Floating Rate Margin.
“Floating Rate Indemnity Amount” is defined in Section 4.4.1(a).
“Floating Rate Loan” means all or any portion of the Loan bearing interest at
the Floating Rate.


6

--------------------------------------------------------------------------------





“Floating Rate Margin” means, for each Interest Period, 1.00% per annum.
“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.
“Funding Losses Event” is defined in Section 4.4.1.
“GAAP” is defined in Section 1.5.
“Government-related Obligations” means obligations of the Borrower or any
Subsidiary of the Borrower under, or Indebtedness incurred by the Borrower or
any Subsidiary of the Borrower to satisfy obligations under, any governmental
requirement imposed by any Applicable Jurisdiction that must be complied with to
enable the Borrower and its Subsidiaries to continue their business in such
Applicable Jurisdiction, excluding, in any event, any taxes imposed on the
Borrower or any Subsidiary of the Borrower.
“Hedging Instruments” means options, caps, floors, collars, swaps, forwards,
futures and any other agreements, options or instruments substantially similar
thereto or any series or combination thereof used to hedge interest, foreign
currency and commodity exposures.
“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.
“Hermes” means Euler Hermes Deutschland AG, Friedensallee 254, 22763 Hamburg
acting in its capacity as representative of the Federal Republic of Germany in
connection with the issuance of export credit guarantees.
“Hermes Agent” is defined in the preamble.
“Hermes Fee” means the fee payable to Hermes under and in respect of the Hermes
Insurance Policy.
“Hermes Insurance Policy” means the guarantee (Deckungsdokument) issued by the
Federal Republic of Germany, represented by Hermes, in favor of the Lenders.
“Indebtedness” means, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 180 days of the date the respective goods are delivered or the respective
services are rendered; (c) Indebtedness of others secured by a Lien on the
property of such Person, whether or not the respective indebtedness so secured
has been assumed by such Person; (d) obligations of such Person in respect of
letters of


7

--------------------------------------------------------------------------------





credit or similar instruments issued or accepted by banks and other financial
institutions for the account of such Person; (e) Capital Lease Obligations of
such Person; (f) guarantees by such Person of Indebtedness of others, up to the
amount of Indebtedness so guaranteed; (g) obligations of such Person in respect
of surety bonds and similar obligations; and (h) liabilities arising under
Hedging Instruments.
“Indemnified Liabilities” is defined in Section 11.4.
“Indemnified Parties” is defined in Section 11.4.
“Interest Make-Up Agreement” means either an Option A Refinancing Agreement or
an Option B Interest Make-Up Agreement
“Interest Period” means the period between the Disbursement Date and the first
Repayment Date, and subsequently each succeeding period between two consecutive
Repayment Dates, except that:
a)
any Interest Period which would otherwise end on a day which is not a Business
Day shall end on the next Business Day to occur, except if such Business Day
does not fall in the same calendar month, the Interest Period will end on the
last Business Day in that calendar month, the interest amount due in respect of
the Interest Period in question and in respect of the next following Interest
Period being adjusted accordingly; and

b)
if any Interest Period is altered by the application of a) above, the subsequent
Interest Period shall end on the day on which it would have ended if the
preceding Interest Period had not been so altered.

“Investment” means, relative to any Person,
a)
any loan or advance made by such Person to any other Person (excluding
commission, travel, expense and similar advances to officers and employees made
in the ordinary course of business); and

b)
any ownership or similar interest held by such Person in any other Person.

“KfW” means KfW of Palmengartenstrasse 5-9, 60325 Frankfurt am Main, Germany
acting in its own name for the account of the government of the Federal Republic
of Germany.
“KfW IPEX” means KfW IPEX-Bank GmbH.
“Lender Assignment Agreement” means any Lender Assignment Agreement
substantially in the form of Exhibit C.
“Lender” and “Lenders” are defined in the preamble.


8

--------------------------------------------------------------------------------





“Lending Office” means, relative to any Lender, the office of such Lender
designated as such below its signature hereto or designated in a Lender
Assignment Agreement or such other office of a Lender as designated from time to
time by notice from such Lender to the Borrower and the Facility Agent, whether
or not outside the United States, which shall be making or maintaining the Loan
of such Lender hereunder.
“LIBO Rate” means the rate per annum of the offered quotation for deposits in
Dollars for six months (or for such other period as shall be agreed by the
Borrower and the Facility Agent) which appears on Reuters LIBOR01 Page (or any
successor page) at or about 11:00 a.m. (London time) two (2) Business Days
before the commencement of the relevant Interest Period; provided that:
a)
subject to Section 3.3.6, if no such offered quotation appears on Reuters
LIBOR01 Page (or any successor page) at the relevant time, the LIBO Rate shall
be the rate per annum certified by the Facility Agent to be the average of the
rates quoted by the Reference Banks as the rate at which each of the Reference
Banks was (or would have been) offered deposits of Dollars by prime banks in the
London interbank market in an amount approximately equal to the amount of the
Loan and for a period of six months; and

b)
for the purposes of determining the post-maturity rate of interest under Section
3.3.4, the LIBO Rate shall be determined by reference to deposits on an
overnight or call basis or for such other period or periods as the Facility
Agent may determine after consultation with the Lenders, which period shall be
no longer than one month unless the Borrower otherwise agrees.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or performance of an
obligation or other priority or preferential arrangement of any kind or nature
whatsoever.
“Loan” means the principal sum in Dollars, not exceeding the US Dollar Maximum
Loan Amount, available to be advanced by the Lenders to the Borrower upon the
terms and conditions of this Agreement or (as the context may require) the
amount thereof for the time being advanced and outstanding under this Agreement.
“Loan Documents” means this Agreement, Amendment Number One, the Pledge
Agreement and the Fee Letters.
“Loan Request” means the loan request and certificate duly executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit A
hereto.
“Margin” means the Fixed Rate Margin and/or (as the context requires hereunder)
the Floating Rate Margin.


9

--------------------------------------------------------------------------------





“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of the Borrower and its Subsidiaries taken as
a whole, (b) the rights and remedies of the Facility Agent or any Lender under
the Loan Documents or (c) the ability of the Borrower to perform its payment
Obligations under the Loan Documents.
“Material Litigation” is defined in Section 6.7.
“Maximum Loan Amount” is defined in the preamble.
“Net Debt” means, at any time, the aggregate outstanding principal amount of all
debt (including, without limitation, Capitalized Lease Liabilities) of the
Borrower and its Subsidiaries (determined on a consolidated basis in accordance
with GAAP) less the sum of (without duplication);
a)    all cash on hand of the Borrower and its Subsidiaries; plus
b)    all Cash Equivalents.
“Net Debt to Capitalization Ratio” means, as at any date, the ratio of (a) Net
Debt on such date to (b) Capitalization on such date.
“New Financings” means proceeds from:
a)    borrowed money (whether by loan or issuance and sale of debt securities),
including drawings under this Agreement and any revolving credit facilities of
the Borrower, and
b)    the issuance and sale of equity securities.
“Nordea Agreement” means the U.S. $1,150,000,000 amended and restated credit
agreement dated as of August 23, 2013, as amended by Amendment No. 1 thereto
dated as of July 10, 2015, among the Borrower, as the borrower, the various
financial institutions as are or shall become parties thereto and Nordea Bank
Finland PLC, New York Branch as administrative agent, as amended, restated,
supplemented or otherwise modified from time to time.
“Obligations” means all obligations (payment or otherwise) of the Borrower
arising under or in connection with this Agreement.
“Option A Refinancing Agreement” means a refinancing agreement entered into
between the Refinancing Bank and any Lender pursuant to Sections 1.2.1 and 1.2.2
of the Terms and Conditions, substantially in the form of Exhibit D hereto.
“Option A Lender” means each Lender that has executed an Option A Refinancing
Agreement.


10

--------------------------------------------------------------------------------





“Option B Interest Make-Up Agreement” means an interest make-up agreement
entered into between the CIRR Representative and any Lender pursuant to Section
1.2.4 of the Terms and Conditions.
“Option B Lender” means each Lender that has executed an Option B Interest
Make-Up Agreement.
“Organic Document” means, relative to the Borrower, its articles of
incorporation (inclusive of any articles of amendment to its articles of
incorporation) and its by-laws.
“Participant” is defined in Section 11.11.2.
“Participant Register” is defined in Section 11.11.2.
“Percentage” means, relative to any Lender, the percentage set forth opposite
its signature hereto or as set out in the applicable Lender Assignment
Agreement, as such percentage may be adjusted from time to time pursuant to
Section 4.9 or pursuant to Lender Assignment Agreement(s) executed by such
Lender and its Assignee Lender(s) and delivered pursuant to Section 11.11.1.
“Person” means any natural person, corporation, limited liability company,
partnership, firm, association, trust, government, governmental agency or any
other entity, whether acting in an individual, fiduciary or other capacity.
“Pledge Agreement” means a pledge agreement substantially in the form of Exhibit
E.
“Pledged Accounts” means the EUR Pledged Account and the Dollar Pledged Account
and “Pledged Account” means either of them.
“Prepayment Event” is defined in Section 9.1.
“Principal Subsidiary” means any Subsidiary of the Borrower that owns a Vessel.
“Purchased Vessel” is defined in the preamble.
“Reference Banks” means, if the LIBO Rate for any Interest Period cannot be
determined pursuant to paragraph (a) of the definition of “LIBO Rate”, those
banks designated as Reference Banks by the Facility Agent from time to time that
are reasonably acceptable to the Borrower, and each additional Reference Bank
and/or each replacement Reference Bank appointed by the Facility Agent pursuant
to Section 3.3.6.
“Refinancing Bank” means KfW in its capacity as the provider of refinancing
pursuant to Section 1.2.2 of the Terms and Conditions.
“Register” is defined in Section 11.11.3.


11

--------------------------------------------------------------------------------





“Repayment Date” means each of the dates for payment of the repayment
installments of the Loan pursuant to Section3.1.
“Required Lenders” means, at any time, Lenders that in the aggregate, hold more
than 50% of the aggregate unpaid principal amount of the Loan or, if no such
principal amount is then outstanding, Lenders that in the aggregate have more
than 50% of the Commitments.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, or any person owned or controlled by any such
Person or Persons, or (b) any Person operating or organized in a Sanctioned
Country.
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
“Second Fee” is defined in Section 11.13.
“Stockholders’ Equity” means, as at any date, the Borrower’s stockholders’
equity on such date, excluding Accumulated Other Comprehensive Income (Loss),
determined in accordance with GAAP, provided that any non-cash charge to
Stockholders’ Equity resulting (directly or indirectly) from a change after the
Effective Date in GAAP or in the interpretation thereof shall be disregarded in
the computation of Stockholders’ Equity such that the amount of any reduction
thereof resulting from such change shall be added back to Stockholders’ Equity.
“Subsidiary” means, with respect to any Person, any corporation of which more
than 50% of the outstanding capital stock having ordinary voting power to elect
a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.
“Terms and Conditions” means the general terms and conditions for CIRR Interest
Make-Up for Ship Financing issued by the Federal Republic of Germany on August
29, 2012.
“US Dollar Equivalent” means


12

--------------------------------------------------------------------------------





(a)
for the EUR amount payable in respect of the final (delivery) instalment of the
Contract Price (excluding the portion thereof comprising the Buyer's Allowance),
the total of such EUR amount converted to a corresponding Dollar amount as
determined using the weighted average rate of exchange that the Borrower has
agreed, either in the spot or forward currency markets, to pay its
counterparties for the purchase of the relevant amount of EUR with Dollars for
the payment of that final installment of the Contract Price and including in
such weighted average the spot rates for any EUR amounts due that have not been
hedged by the Borrower;

(b)
for all EUR amounts payable in respect of the Buyer's Allowance, the total of
such EUR amounts converted to a corresponding Dollar amount as determined using
the USD-to-EUR rate used by the Borrower to convert the relevant USD amount of
the amount of the Buyer's Allowance into EUR for the purpose of the Builder
invoicing the same to the Borrower in EUR in accordance with the Construction
Contract; and

(c)
for the calculation and payment of the Hermes Fee in Dollars, the amount thereof
in EUR converted to a corresponding Dollar amount as determined by Hermes on the
basis of the latest rate for the purchase of EUR with Dollars to be published by
the German Federal Ministry of Finance prior to the time that Hermes issues its
invoice for the Hermes Fee.

Such rate of exchange under (a) above (whether forward or spot) shall be
evidenced by foreign exchange counterparty confirmations. The US Dollar
Equivalent of the portion of the Maximum Loan Amount under (a) above shall be
calculated by the Borrower in consultation with the Facility Agent no less than
three (3) Business Days prior to the proposed Disbursement Date. Such rate of
exchange under (b) above shall be evidenced by the production prior to the
Disbursement Date of the invoice from the Borrower to the Builder in respect of
the Buyer's Allowance, which invoice shall contain the USD/EUR exchange rate
used for determining the EUR amount of the Buyer's Allowance. The US Dollar
amount of the Hermes Fee shall be calculated by Hermes and notified by the
Facility Agent in writing to the Borrower as soon as practicable after Hermes
issues its invoice therefor.
“US Dollar Maximum Loan Amount” means the US Dollar Equivalent of the Maximum
Loan Amount.
“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.
“Vessel” means a passenger cruise vessel owned by the Borrower or one of its
Subsidiaries.
SECTION 1.2. Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall, when capitalized, have such meanings when used in each Loan Request and
each notice and other communication delivered from time to time in connection
with this Agreement or any other Loan Document.


13

--------------------------------------------------------------------------------





SECTION 1.3. Cross-References. Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.
SECTION 1.4. Application of this Agreement to KfW IPEX as an Option A Lender.
The parties to this Agreement are aware that KfW IPEX will not enter into an
Option A Refinancing Agreement with the CIRR Representative. However, for the
purposes of this Agreement, KfW IPEX will be deemed to have entered into an
Option A Refinancing Agreement with the CIRR Representative in the form of
Exhibit D. Consequently, any reference to an Option A Lender shall include KfW
IPEX and any reference to an Option A Refinancing Agreement shall include the
Option A Refinancing Agreement deemed to have been entered into by KfW IPEX.
SECTION 1.5. Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used herein or in any other Loan Document shall
be interpreted, all accounting determinations and computations hereunder or
thereunder (including under Section 7.2.4) shall be made, and all financial
statements required to be delivered hereunder or thereunder shall be prepared,
in accordance with United States generally accepted accounting principles
(“GAAP”) consistently applied (or, if not consistently applied, accompanied by
details of the inconsistencies); provided that if the Borrower elects to apply
or is required to apply International Financial Reporting Standards (“IFRS”)
accounting principles in lieu of GAAP, upon any such election and notice to the
Facility Agent, references herein to GAAP shall thereafter be construed to mean
IFRS (except as otherwise provided in this Agreement); provided further that if,
as a result of (i) any change in GAAP or IFRS or in the interpretation thereof
or (ii) the application by the Borrower of IFRS in lieu of GAAP, in each case,
after the date of the financial statements referred to in Section 6.6, there is
a change in the manner of determining any of the items referred to herein or
thereunder that are to be determined by reference to GAAP, and the effect of
such change would (in the reasonable opinion of the Borrower or the Facility
Agent) be such as to affect the basis or efficacy of the financial covenants
contained in Section 7.2.4 in ascertaining the consolidated financial condition
of the Borrower and its Subsidiaries and the Borrower notifies the Facility
Agent that the Borrower requests an amendment to any provision hereof to
eliminate such change occurring after the date hereof in GAAP or the application
thereof on the operation of such provision (or if the Facility Agent notifies
the Borrower that the Required Lenders request an amendment to any provision
hereof for such purpose), then such item shall for the purposes of Section 7.2.4
continue to be determined in accordance with GAAP relating thereto as if GAAP
were applied immediately prior to such change in GAAP or in the interpretation
thereof until such notice shall have been withdrawn or such provision amended in
accordance herewith.
ARTICLE II
COMMITMENTS AND BORROWING PROCEDURES


14

--------------------------------------------------------------------------------





SECTION 2.1. Commitment. On the terms and subject to the conditions of this
Agreement (including Article V), each Lender severally agrees to make its
portion of the Loan pursuant to its Commitment described in Section 2.2. No
Lender’s obligation to make its portion of the Loan shall be affected by any
other Lender’s failure to make its portion of the Loan.
SECTION 2.2. Commitment of the Lenders; Termination and Reduction of
Commitments.
a)
Each Lender will make its portion of the Loan available to the Borrower in
accordance with Section 2.3 two (2) Business Days prior to the delivery of the
Purchased Vessel to the Borrower under the Construction Contract. The commitment
of each Lender described in this Section 2.2 (herein referred to as its
“Commitment”) shall be the commitment of such Lender to make available to the
Borrower its portion of the Loan hereunder expressed as the initial amount set
forth opposite such Lender’s name on its signature page attached hereto or, in
the case of any Lender that becomes a Lender pursuant to an assignment pursuant
to Section 11.11.1, the amount set forth as such Lender’s Commitment in the
related Lender Assignment Agreement, in each case as such amount may be reduced
from time to time pursuant to Section 2.2(b) or reduced or increased from time
to time pursuant to assignments by or to such Lender pursuant to Section
11.11.1. Notwithstanding the foregoing, each Lender’s Commitment shall terminate
on the earlier of (i) the Commitment Termination Date if the Purchased Vessel is
not delivered prior to such date and (ii) the delivery of the Purchased Vessel.

b)
The Borrower may, by notice to the Facility Agent, at any time (i) prior to the
date that is not less than 62 days prior to the expected Disbursement Date,
without premium or penalty, terminate, or from time to time reduce, the
Commitments and (ii) prior to the date on which the Commitments have been
terminated but less than 62 days prior to the expected Disbursement Date, and
subject to Section 4.4, terminate, or from time to time reduce, the Commitments.
Any such termination or reduction of the Commitments shall be applied to the
respective Commitments of the Lenders, pro rata according to the amounts of
their respective Commitments. Where the Commitments are cancelled in full or in
part the Borrower shall pay on the date of such cancellation all amounts,
including any fees and commissions which have accrued but remain unpaid at such
date, which are due and owing to the Facility Agent and the Lenders at such date
to the extent that such amounts, other than principal of the Loan, are the
subject of invoices from the Facility Agent to the Borrower received by the
Borrower not less than two (2) Business Days prior to the date of such
cancellation. Otherwise, such amounts shall be payable by the Borrower following
the date of such cancellation upon the second (2nd) Business Day following
receipt of the relevant invoices.

c)
If any Lender shall default in its obligations under Section 2.1, the Facility
Agent shall, at the request of the Borrower, use reasonable efforts to assist
the Borrower in finding a bank or financial institution acceptable to the
Borrower to replace such Lender.

SECTION 2.3. Borrowing Procedure.


15

--------------------------------------------------------------------------------





a)
The Borrower shall deliver a Loan Request and the documents required to be
delivered pursuant to Section 5.1.1(a) to the Facility Agent on or before 11:00
a.m., London time, not less than two (2) Business Days in advance of the date
that is two (2) Business Days prior to the anticipated Delivery Date. The
aggregate amount of the Loan to be advanced shall not exceed the US Dollar
Maximum Loan Amount.

b)
The Facility Agent shall promptly notify each Lender of any Loan Request by
forwarding a copy thereof to each Lender, together with its attachments. On the
terms and subject to the conditions of this Agreement, the Loan shall be made on
the Business Day specified in such Loan Request. On or before 2:00 p.m., London
time, on the Business Day specified in such Loan Request, the Lenders shall,
without any set-off or counterclaim, deposit with the Facility Agent same day
Dollar funds in an amount equal to such Lender’s Percentage of the requested
Loan. Such deposit will be made to an account which the Facility Agent shall
specify from time to time by notice to the Lenders. To the extent funds are so
received from the Lenders, the Facility Agent shall, without any set-off or
counterclaim, make such funds available to the Borrower on the Business Day
specified in the Loan Request by wire transfer of same day funds to the account
or accounts the Borrower shall have specified in its Loan Request.

c)
The Borrower shall, upon receipt of the Dollar funds into the account referred
to in Section 2.3(b) above, (i) complete the purchase of EUR with its
counterparties or otherwise as set out in the Loan Request (by authorising and
instructing the Facility Agent to remit the necessary Dollar funds to the said
counterparties) and shall procure the payment of all EUR proceeds of such
transactions to the EUR Pledged Account no later than the Business Day
immediately following the Business Day specified in the Loan Request and (ii) to
the extent of any such Dollar funds as shall not be used to purchase EUR, shall
procure (by authorising and instructing the Facility Agent accordingly) the
payment of such Dollar funds to the Dollar Pledged Account on the Disbursement
Date.

d)
Upon the date of delivery to the Borrower of the Purchased Vessel, the Facility
Agent shall direct that moneys standing to the credit of the Pledged Accounts
shall, in the manner set out in the Loan Request and in accordance with the
requirements and provisions of the Pledge Agreement, be disbursed as follows:

i)
in EUR, to the account of the Builder, as designated by the Builder and
identified by the Borrower in the Loan Request, to the extent necessary to meet
the final instalment of the Contract Price (including any portion thereof
attributable to the Buyer's Allowance); and

ii)
in Dollars, (y) to Hermes in payment of the Second Fee; and (z) to the account
of the Borrower, as designated by the Borrower and identified by the Borrower in
the Loan Request, in reimbursement of the First Fee and in respect of any
additional amounts standing to the Dollar Pledged Account as of the date of such
disbursement,

and such moneys shall be so disbursed on the said date of delivery.


16

--------------------------------------------------------------------------------





SECTION 2.4. Funding. Each Lender may, if it so elects, fulfill its obligation
to make or continue its portion of the Loan hereunder by causing a branch or
Affiliate (or an international banking facility created by such Lender) other
than that indicated next to its signature to this Agreement or, as the case may
be, in the relevant Lender Assignment Agreement, to make or maintain such
portion of the Loan; provided that such portion of the Loan shall nonetheless be
deemed to have been made and to be held by such Lender, and the obligation of
the Borrower to repay such portion of the Loan shall nevertheless be to such
Lender for the account of such foreign branch, Affiliate or international
banking facility; provided, further, that the Borrower shall not be required to
pay any amount under Sections 4.2(c), 4.3, 4.4, 4.5, 4.6 and 4.7 that is greater
than the amount which it would have been required to pay had the Lender not
caused such branch or Affiliate (or international banking facility) to make or
maintain such portion of the Loan.
ARTICLE III
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
SECTION 3.1. Repayments.
a)
Subject to Section 3.1 b), the Borrower shall repay the Loan in 24 equal
semi-annual installments, with the first instalment to fall due on the date
falling six (6) months after the Delivery Date and the final instalment to fall
due on the date of Final Maturity.

b)
If, on the date of delivery of the Purchased Vessel, the outstanding principal
amount of the Loan exceeds the US Dollar Maximum Loan Amount (as a result of a
reduction in the Contract Price after the Disbursement Date and before the
delivery of the Purchased Vessel), the Borrower shall repay the Loan in an
amount equal to such excess within two (2) Business Days after the date of
delivery of the Purchased Vessel. Any such partial prepayment shall be applied
pro rata in satisfaction of the remaining repayment installments of the Loan.

c)
No such amounts repaid by the Borrower pursuant to this Section 3.1 may be
re-borrowed under the terms of this Agreement.

SECTION 3.2. Prepayment. The Borrower:
a)
may, from time to time on any Business Day, make a voluntary prepayment, in
whole or in part, of the outstanding principal amount of the Loan; provided
that:

i)
all such voluntary prepayments shall require (x) for prepayments on or after the
Disbursement Date made prior to delivery of the Purchased Vessel in respect of
the advance made on the Disbursement Date, at least two (2) Business Days’ prior
written notice to the Facility Agent, and (y) for all other prepayments, at
least 30 calendar days’ prior written notice, if all or any portion of the Loan
is a Fixed Rate Loan, and at least five (5) Business Days’ (or, if such
prepayment is to be made on the last day



17

--------------------------------------------------------------------------------





of an Interest Period for such Loan, four (4) Business Days’) prior written
notice, if the Loan is a Floating Rate Loan, in each case to the Facility Agent;
and
ii)
all such voluntary partial prepayments shall be in an aggregate minimum amount
of $10,000,000 and a multiple of $1,000,000 (or in the remaining amount of the
Loan) and shall be applied in inverse order of maturity or ratably among all
remaining installments, as the Borrower shall designate to the Facility Agent,
in satisfaction of the remaining repayment installments of the Loan; and

b)
shall, immediately upon any acceleration of the repayment of the installments of
the Loan pursuant to Section 8.2 or 8.3 or the mandatory prepayment of the Loan
pursuant to Section 9.2, repay the Loan.

Each prepayment of the Loan made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4. No amounts prepaid
by the Borrower may be re-borrowed under the terms of this Agreement except as
provided in Section 3.7 and the last paragraph of Section 9.1 (which follows
Section 9.1.11).
SECTION 3.3. Interest Provisions. Interest on the outstanding principal amount
of the Loan shall accrue and be payable in accordance with this Section 3.3.
SECTION 3.3.1. Rates. The Loan shall accrue interest from the Disbursement Date
to the date of repayment or prepayment of the Loan in full to the Lenders at the
Fixed Rate, subject to (i) any election made by the Borrower to elect the
Floating Rate pursuant to Section 3.3.2 or (ii) any conversion of any portion of
the Loan held by a Lender to a Floating Rate Loan upon the termination of the
Interest Make-Up Agreement to which such Lender is a party in accordance with
Section 3.3.3. Interest calculated at the Fixed Rate or the Floating Rate shall
be payable semi-annually in arrears on each Interest Payment Date and on the
Repayment Dates. The Loan shall bear interest from and including the first day
of the applicable Interest Period to (but not including) the last day of such
Interest Period at the interest rate determined as applicable to the Loan. All
interest shall be calculated on the basis of the actual number of days elapsed
over a year comprised of 360 days.
SECTION 3.3.2. Election of Floating Rate.
a)
By written notice to the Facility Agent delivered prior to the date that is not
less than 62 days prior to the expected Disbursement Date, the Borrower may
elect, without incurring any liability to make any payments pursuant to Section
4.4 or to pay any other indemnity or compensation obligation, to pay interest on
the Loan at the Floating Rate.

b)
By written notice to the Facility Agent delivered less than 62 days prior to the
expected Disbursement Date, the Borrower may elect, subject to Section 4.4, to
pay interest on the Loan at the Floating Rate.



18

--------------------------------------------------------------------------------





c)
By written notice to the Facility Agent no later than 2:00 p.m. Frankfurt time
32 days prior to the end of an Interest Period, the Borrower may elect, subject
to Section 4.4, to pay interest on the Loan for the remainder of the term of the
Loan at the Floating Rate, with effect from the end of that Interest Period.

d)
Any election made under any of Section 3.3.2.a), Section 3.3.2.b) or Section
3.3.2.c) may only be made one time during the term of the Loan and shall be
irrevocable.

SECTION 3.3.3. Conversion to Floating Rate. If, during any Interest Period, the
Interest Make-Up Agreement in effect with any Lender is terminated for any
reason (other than as a result of the negligence or willful misconduct of such
Lender), then the portion of the Loan held by such Lender shall convert to a
Floating Rate Loan on the last day of such Interest Period, and the Borrower
shall pay interest on such portion of the Loan at the Floating Rate on such
portion for the remainder of the term of the Loan. The Borrower shall not incur
any liability to make any payments pursuant to Section 4.4 or to pay any other
indemnity or compensation obligation in connection with any such conversion. For
the avoidance of doubt, Section 3.3.3 shall not apply as a result of any action
by the Borrower, including the termination of the Commitment, any voluntary or
mandatory prepayment other than pursuant to Section 9.1.10 or Section
3.2(a)(i)(x), as the case may be, acceleration of the Loan due to the occurrence
of an Event of Default or an election by the Borrower pursuant to Section 3.3.2.
SECTION 3.3.4. Post-Maturity Rates. After the date any principal amount of the
Loan is due and payable (whether on any Repayment Date, upon acceleration or
otherwise), or after any other monetary Obligation of the Borrower shall have
become due and payable, the Borrower shall pay, but only to the extent permitted
by law, interest (after as well as before judgment) on such amounts for each day
during the period of such default at a rate per annum certified by the Facility
Agent to the Borrower (which certification shall be conclusive in the absence of
manifest error) to be equal to (a) in the case of (i) principal of and interest
on the Loan payable to each Option A Lender or (ii) interest on the Loan payable
to each Option B Lender, the sum of the Floating Rate plus 3% per annum and (b)
in the case of any other monetary Obligation, the sum of the Floating Rate plus
2% per annum.
SECTION 3.3.5. Payment Dates. Interest accrued on the Loan shall be payable,
without duplication, on the earliest of:
a)
each Interest Payment Date;

b)
each Repayment Date;

c)
the date of any prepayment, in whole or in part, of principal outstanding on the
Loan (but only on the principal so prepaid); and



19

--------------------------------------------------------------------------------





d)
on that portion of the Loan the repayment of which is accelerated pursuant to
Section 8.2 or Section 8.3, immediately upon such acceleration.

SECTION 3.3.6. Interest Rate Determination; Replacement Reference Banks. The
Facility Agent shall obtain from each Reference Bank timely information for the
purpose of determining the LIBO Rate in the event that no offered quotation
appears on Reuters LIBOR01 Page (or any successor page) and the LIBO Rate is to
be determined by reference to quotations supplied by the Reference Banks. If any
one or more of the Reference Banks shall fail to furnish in a timely manner such
information to the Facility Agent for any such interest rate, the Facility Agent
shall determine such interest rate on the basis of the information furnished by
the remaining Reference Banks. If the Borrower elects to add an additional
Reference Bank hereunder or a Reference Bank ceases for any reason to be able
and willing to act as such, the Facility Agent shall, at the direction of the
Required Lenders and after consultation with the Borrower and the Lenders,
appoint a replacement for such Reference Bank reasonably acceptable to the
Borrower, and such replaced Reference Bank shall cease to be a Reference Bank
hereunder. The Facility Agent shall furnish to the Borrower and to the Lenders
each determination of the LIBO Rate made by reference to quotations of interest
rates furnished by Reference Banks.
Interest accrued on the Loan or other monetary Obligations arising under this
Agreement or any other Loan Document after the date such amount is due and
payable (whether upon acceleration or otherwise) shall be payable upon demand.
SECTION 3.4. Commitment Fees. The Borrower agrees to pay to the Facility Agent
for the account of each Lender a commitment fee (the “Commitment Fee”) on its
daily unused portion of the Maximum Loan Amount (as such Maximum Loan Amount may
be adjusted from time to time), for the period commencing on the Effective Date
and continuing through the earliest to occur (the “Commitment Fee Termination
Date”) of (i) the Disbursement Date, (ii) the date upon which the Facility Agent
has provided the Borrower with written notice that the Lenders will not advance
the Loan because the Commitments have been terminated pursuant to Section 8.2 or
8.3, (iii) the Commitment Termination Date and (iv) the date the Commitments
shall have been terminated pursuant to Section 2.2(b). Should the Facility Agent
provide the Borrower notice that the Lenders will not advance the Loan because
Hermes has cancelled the Hermes Insurance Policy, the Commitment Fees paid by
the Borrower for the account of each Lender shall be promptly refunded to the
Borrower by such Lender Provided however that (i) no Lender shall be obliged to
refund any Commitment Fees to the Borrower in these circumstances if the
cancellation of the Hermes Policy by Hermes is primarily attributable to the
Borrower and (ii) (where a refund is applicable) a Lender shall only be obliged
to refund to the Borrower amounts equal to (x) the portion of the Commitment Fes
that that Lender has not paid to the Refinancing Bank in accordance with the
applicable Interest Make-Up Agreement and (y) the portion of the Commitment Fees
that that Lender has so paid to the Refinancing Bank and that such Lender
actually recovers from the Refinancing Bank in the event of the cancellation of
the Hermes Policy (and each Lender agrees to request from the Refinancing Bank
the amount of Commitment Fees that it has paid to the Refinancing Bank).


20

--------------------------------------------------------------------------------





SECTION 3.4.1. Payment. The Commitment Fee shall be payable by the Borrower to
the Facility Agent for the account of each Lender six-monthly in arrears, with
the first such payment (the “First Commitment Fee Payment”) to be made on the
day falling six months following the Effective Date and the final such payment
to be made on the Commitment Fee Termination Date (each date on which a
Commitment Fee payment is required to be made in accordance with this Section
3.4.1 referred to herein as a “Commitment Fee Payment Date”). The Commitment Fee
shall be in the amount in EUR equal to the product of the Applicable Commitment
Rate, multiplied by, for each day elapsed since the preceding Commitment Fee
Payment Date (or, in the case of the First Commitment Fee Payment, the Effective
Date), the Maximum Loan Amount, divided by 360 days; provided that the Borrower
may elect to pay the Commitment Fee on any Commitment Fee Payment Date in
Dollars by giving notice to the Facility Agent five (5) Business Days before
such date. If the Borrower elects to pay the Commitment Fee in Dollars, the
exchange rate used to convert the fee from EUR to Dollars shall be the 10 A.M.
midpoint market fixing for the conversion of EUR to Dollars set by the Federal
Reserve Bank of New York two (2) Business Days prior to the relevant Commitment
Fee Payment Date.
SECTION 3.5. CIRR Fees. The Borrower agrees to pay to the Facility Agent for the
account of the CIRR Representative a fee of 0.01% per annum (the “CIRR Fee”) on
the Maximum Loan Amount as at the Effective Date, for the period commencing on
November 30, 2013 and continuing until the earliest of (i) the date falling
sixty (60) days prior to the expected Disbursement Date, (ii) the date falling
thirty-two (32) days after the date on which the Borrower elects the Floating
Rate pursuant to Section 3.3.2 or, as to any portion of the Loan converted to a
Floating Rate Loan pursuant to Section 3.3.3, the date on which such portion so
converts to a Floating Rate Loan, (iii) the date upon which the Facility Agent
has provided written notice to the Borrower that the Lenders will not advance
the Loan because the Commitments shall have been terminated pursuant to Section
8.2 or 8.3 and (iv) any other date on which the Commitments shall have been
terminated.
SECTION 3.5.1. Payment. The CIRR Fee shall be payable by the Borrower in EUR
quarterly in arrears from the date of commencement of the period described in
Section 3.5 and, if applicable, on the earliest of (i) the date falling sixty
(60) days prior to the expected Disbursement Date, (ii) the date falling
thirty-two (32) days after the date on which the Borrower elects the Floating
Rate pursuant to Section 3.3.2 or, as to any portion of the Loan converted to a
Floating Rate Loan pursuant to Section 3.3.3, the date on which such portion so
converts to a Floating Rate Loan, (iii) the date upon which the Facility Agent
has provided written notice to the Borrower that the Lenders will not advance
the Loan because the Commitments shall have been terminated pursuant to Section
8.2 or 8.3 and (iv) any other date on which the Commitments shall have been
terminated.
SECTION 3.6. Other Fees. The Borrower agrees to pay to the Facility Agent the
agreed-upon fees set forth in the Fee Letters on the dates and in the amounts
set forth therein.


21

--------------------------------------------------------------------------------





SECTION 3.7. Temporary Repayment. If the proceeds of the Loan have not been
utilised directly or indirectly to pay for delivery of the Purchased Vessel
within 15 days after the initial Disbursement Date and have been deposited in
accordance with Section 4.12, the Borrower may, by notice to the Facility Agent
in accordance with Section 3.2(a) and specifying that such prepayment may be
re-borrowed under this Agreement, prepay the Loan, together with accrued
interest on the Loan so prepaid, and shall be entitled to utilise funds standing
to the credit of the Pledged Accounts for the purpose of applying these in or
towards satisfaction of such prepayment obligation. If the Purchased Vessel is
subsequently delivered, the Borrower shall be permitted to submit one additional
Loan Request in accordance with Section 2.3 to re-borrow the Loan previously
prepaid under this Section; provided, however, that the date of funding of any
such re-borrowed Loan shall not be later than the Commitment Termination Date
and provided, further, that such date of funding shall be the Disbursement Date
for all purposes hereunder with respect to such re-borrowed Loan. Prepayment of
the Loan made pursuant to this Section shall be without premium or penalty,
except as may be required by Section 4.4.
SECTION 3.8. Limit on Interest Make-Up.    If, in relation to any Interest
Period during which any portion of the Loan held by a Lender carries interest at
the Fixed Rate, the amount of the interest make-up to be received by such Lender
pursuant to the applicable Interest Make-Up Agreement entered into by such
Lender is limited to an annual rate of twelve per cent. (12%) per annum by
virtue of the provisions of Section 1.1 of the Terms and Conditions, the
Borrower shall pay to the Facility Agent for the account of such Lender an
additional amount by way of interest equal to the amount of the interest make-up
forgone by the relevant Lender as a consequence of such limitation. Such
additional amount shall be payable by the Borrower within five (5) Business Days
following receipt by the Borrower from the Facility Agent of the relevant
Lender’s invoice accompanied by reasonable calculation and explanation of the
additional amount in question.
SECTION 3.9.     Cancellation of Interest Make-Up Agreements. No Lender shall be
entitled to cancel or terminate the Interest Make-Up Agreement to which it is a
party without the prior written consent of the Borrower.
ARTICLE IV

CERTAIN LIBO RATE AND OTHER PROVISIONS
SECTION 4.1. LIBO Rate Lending Unlawful. If after the Effective Date the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or any central bank or other governmental authority having
jurisdiction over such Lender asserts that it is unlawful, for such Lender to
make, continue or maintain its portion of the Loan bearing interest at a rate
based on the LIBO Rate, the obligation of such Lender to make, continue or
maintain its portion of the Loan bearing interest at a rate based on the LIBO
Rate shall, upon notice thereof to the Borrower, the Facility Agent and each
other Lender, forthwith be suspended until the circumstances causing such
suspension no longer exist, provided that such Lender’s obligation to make,
continue and maintain its portion of the Loan hereunder shall be automatically
converted into an obligation to make, continue and maintain its portion of the
Loan bearing interest at a rate


22

--------------------------------------------------------------------------------





to be negotiated between such Lender and the Borrower that is the equivalent of
the sum of the LIBO Rate for the relevant Interest Period plus the Floating Rate
Margin.
SECTION 4.2. Deposits Unavailable. If, on or after the date the Borrower elects
the Floating Rate pursuant to Section 3.3.2 or if any Lender shall have entered
into an Option B Interest Make-Up Agreement (an “Option B Lender”), the Facility
Agent shall have determined that:
a)
Dollar deposits in the relevant amount and for the relevant Interest Period are
not available to each Reference Bank in its relevant market, or

b)
by reason of circumstances affecting the Reference Banks’ relevant markets,
adequate means do not exist for ascertaining the interest rate applicable
hereunder to LIBO Rate loans for the relevant Interest Period, or

c)
the cost to Option B Lenders that in the aggregate hold more than 50% of the
aggregate outstanding principal amount of the Loan then held by Option B
Lenders, if any Lender shall have entered into an Option B Interest Make-Up
Agreement, of obtaining matching deposits in the relevant interbank market for
the relevant Interest Period would be in excess of the LIBO Rate (provided that
no Option B Lender may exercise its rights under this Section 4.2(c)) for
amounts up to the difference between such Option B Lender’s cost of obtaining
matching deposits on the date such Option B Lender becomes a Lender hereunder
less the LIBO Rate on such date),

then the Facility Agent shall give notice of such determination (hereinafter
called a “Determination Notice”) to the Borrower and each of the Lenders. The
Borrower, the Lenders and the Facility Agent shall then negotiate in good faith
in order to agree upon a mutually satisfactory interest rate and interest period
(or interest periods) to be substituted for those which would otherwise have
applied under this Agreement. If the Borrower, the Lenders and the Facility
Agent are unable to agree upon an interest rate (or rates) and interest period
(or interest periods) prior to the date occurring fifteen (15) Business Days
after the giving of such Determination Notice, the Facility Agent shall (after
consultation with the Lenders) set an interest rate and an interest period (or
interest periods), in each case to take effect at the end of the Interest Period
current at the date of the Determination Notice, which rate (or rates) shall be
equal to the sum of the Floating Rate Margin and the weighted average of the
corresponding interest rates at or about 11:00 a.m. (London time) two (2)
Business Days before the commencement of the relevant Interest Period on
Reuters’ pages KLIEMMM, GARBIC01 and FINA01 (or such other pages as may replace
Reuters’ pages KLIEMMM, GARBIC01 or FINA01 on Reuters’ service) (or, in the case
of clause (c) above, the lesser of (x) the respective cost to the Option B
Lenders of funding the respective portions of the Loan held by such Option B
Lenders and (y) such weighted average). The Facility Agent shall furnish a
certificate to the Borrower as soon as reasonably practicable after the Facility
Agent has given such Determination Notice setting forth such rate(s). In the
event that the circumstances described in this Section 4.2 shall extend beyond
the end of an interest period agreed or set pursuant hereto, the foregoing
procedure shall be repeated as often as may be necessary.


23

--------------------------------------------------------------------------------





SECTION 4.3. Increased LIBO Rate Loan Costs, etc. If after the Effective Date a
change in any applicable treaty, law, regulation or regulatory requirement or in
the interpretation thereof or in its application to the Borrower, or if
compliance by any Lender with any applicable direction, request, requirement or
guideline (whether or not having the force of law) of any governmental or other
authority including, without limitation, any agency of the European Union or
similar monetary or multinational authority insofar as it may be changed or
imposed after the date hereof, shall:
a.
subject any Lender to any taxes, levies, duties, charges, fees, deductions or
withholdings of any nature with respect to its portion of the Loan or any part
thereof imposed, levied, collected, withheld or assessed by any jurisdiction or
any political subdivision or taxing authority thereof (other than taxation on
overall net income and, to the extent such taxes are described in Section 4.6,
withholding taxes); or

b.
change the basis of taxation to any Lender (other than a change in taxation on
the overall net income of any Lender) of payments of principal or interest or
any other payment due or to become due pursuant to this Agreement; or

c.
impose, modify or deem applicable any reserve or capital adequacy requirements
(other than the increased capital costs described in Section 4.5 and the reserve
costs described in Section 4.7) or other banking or monetary controls or
requirements which affect the manner in which a Lender shall allocate its
capital resources to its obligations hereunder or require the making of any
special deposits against or in respect of any assets or liabilities of, deposits
with or for the account of, or loans by, any Lender (provided that such Lender
shall, unless prohibited by law, allocate its capital resources to its
obligations hereunder in a manner which is consistent with its present treatment
of the allocation of its capital resources); or

d.
impose on any Lender any other condition affecting its portion of the Loan or
any part thereof,

and the result of any of the foregoing is either (i) to increase the cost to
such Lender of making its portion of the Loan or maintaining its portion of the
Loan or any part thereof, (ii) to reduce the amount of any payment received by
such Lender or its effective return hereunder or on its capital or (iii) to
cause such Lender to make any payment or to forego any return based on any
amount received or receivable by such Lender hereunder, then and in any such
case if such increase or reduction in the opinion of such Lender materially
affects the interests of such Lender, (A) such Lender shall (through the
Facility Agent) notify the Borrower of the occurrence of such event and use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Lending Office if the making of such a
designation would avoid the effects of such law, regulation or regulatory
requirement or any change therein or in the interpretation thereof and would
not, in the reasonable judgment of such Lender, be otherwise disadvantageous to
such Lender and (B) the Borrower shall forthwith upon such demand pay to the
Facility Agent for the account of such Lender such amount as is necessary to
compensate such Lender for such additional cost or such reduction and ancillary
expenses, including taxes, incurred as a result of such adjustment. Such notice
shall (i) describe


24

--------------------------------------------------------------------------------





in reasonable detail the event leading to such additional cost, together with
the approximate date of the effectiveness thereof, (ii) set forth the amount of
such additional cost, (iii) describe the manner in which such amount has been
calculated, (iv) certify that the method used to calculate such amount is such
Lender’s standard method of calculating such amount, (v) certify that such
request is consistent with its treatment of other borrowers that are subject to
similar provisions, and (vi) certify that, to the best of its knowledge, such
change in circumstance is of general application to the commercial banking
industry in such Lender’s jurisdiction of organization or in the relevant
jurisdiction in which such Lender does business. Failure or delay on the part of
any Lender to demand compensation pursuant to this Section shall not constitute
a waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender pursuant to this Section
for any increased costs or reductions incurred more than three months prior to
the date that such Lender notifies the Borrower of the circumstance giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the circumstance giving rise to
such increased costs or reductions is retroactive, then the three-month period
referred to above shall be extended to include the period of retroactive effect
thereof, but not more than six months prior to the date that such Lender
notifies the Borrower of the circumstance giving rise to such cost or reductions
and of such Lender’s intention to claim compensation therefor.
SECTION 4.4. Funding Losses.
SECTION 4.4.1. Indemnity. In the event any Lender shall incur any loss or
expense (for the avoidance of doubt excluding loss of profit in the event the
Borrower has elected the Floating Rate pursuant to Section 3.3.2), by reason of
the liquidation or re-employment (at not less than the market rate) of deposits
or other funds acquired by such Lender, to make, continue or maintain any
portion of the principal amount of its portion of the Loan as a result of:
i)
if at the time interest is calculated at the Floating Rate on such Lender’s
portion of the Loan, any conversion or repayment or prepayment or acceleration
of the principal amount of such Lender’s portion of the Loan on a date other
than the scheduled last day of an Interest Period or otherwise scheduled date
for repayment or payment (including payments made in accordance with Section
3.1(b));

ii)
if at the time interest is calculated at the Fixed Rate on such Lender’s portion
of the Loan, any repayment or prepayment or acceleration of the principal amount
of such Lender’s portion of the Loan, other than any repayment made on the date
scheduled for such repayment;

iii)
an election by the Borrower of the Floating Rate in accordance with
Section 3.3.2.b) or Section 3.3.2.c);

iv)
a reduction or termination of the Commitments by the Borrower pursuant to
Section 2.2.b)(ii); or



25

--------------------------------------------------------------------------------





v)
the Loan not being made in accordance with the Loan Request therefor due to the
fault of the Borrower or as a result of any of the conditions precedent set
forth in Article V not being satisfied,

(a “Funding Losses Event”) then, upon the written notice of such Lender to the
Borrower (with a copy to the Facility Agent), the Borrower shall, within five
(5) Business Days of its receipt thereof:
a.
if at that time interest is calculated at the Floating Rate on such Lender’s
portion of the Loan, pay directly to the Facility Agent for the account of such
Lender an amount (the “Floating Rate Indemnity Amount”) equal to the amount by
which:

(i)
interest calculated at the Floating Rate which such Lender would have received
on its share of the amount of the Loan subject to such Funding Losses Event for
the period from the date of receipt of any part of its share in the Loan to the
last day of the applicable Interest Period,

exceeds:
(ii)
the amount which such Lender would be able to obtain by placing an amount equal
to the amount received by it on deposit with a leading bank in the appropriate
interbank market for a period starting on the Business Day following receipt and
ending on the last day of the applicable Interest Period; or

b.
if at that time interest is calculated at the Fixed Rate on such Lender’s
portion of the Loan, pay to the Facility Agent the sum of:

(A)
an amount equal to the amount by which:

(i)
interest calculated at the Fixed Rate which such Lender would have received on
its share of the amount of the Loan subject to such Funding Losses Event for the
period from the date of receipt of any part of its share of the Loan to the
final scheduled date for the repayment of Loan in full pursuant to Section 3.1,

exceeds:
(ii)
the amount by which such Lender would be able to obtain by placing an equal
amount to the amount received by it on deposit and receiving interest equal to
the money market rate then applicable to Dollars on the Reuters page “ICAP1”
(the “Reinvestment Rate”),

such amount to be discounted to present value at the Reinvestment Rate; and


26

--------------------------------------------------------------------------------





(B)
an amount equal to the Floating Rate Indemnity Amount (and assuming for the
purpose of this calculation that the interest on the Loan is calculated at the
Floating Rate and not the Fixed Rate).

Any amounts received by the Facility Agent under b.(A) above shall, unless
otherwise advised by the CIRR Representative, be for the account of, and shall
be payable to, the CIRR Representative on behalf of the Federal Republic of
Germany; and any amounts received by the Facility Agent under b.(B) above in
respect of a Lender’s portion of the Loan shall be for the account of, and shall
be payable to, the Refinancing Bank (where such Lender is an Option A Lender) or
to that Lender (where such Lender is an Option B Lender)
Such written notice shall include calculations in reasonable detail setting
forth the loss or expense to such Lender.


27

--------------------------------------------------------------------------------





SECTION 4.5. Increased Capital Costs. If after the Effective Date any change in,
or the introduction, adoption, effectiveness, interpretation, reinterpretation
or phase-in of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any court, central bank, regulator
or other governmental authority increases the amount of capital required to be
maintained by any Lender or any Person controlling such Lender, and the rate of
return on its or such controlling Person’s capital as a consequence of its
Commitment or its portion of the Loan made by such Lender is reduced to a level
below that which such Lender or such controlling Person would have achieved but
for the occurrence of any such change in circumstance, then, in any such case
upon notice from time to time by such Lender to the Borrower, the Borrower shall
immediately pay directly to such Lender additional amounts sufficient to
compensate such Lender or such controlling Person for such reduction in rate of
return. Any such notice shall (i) describe in reasonable detail the capital
adequacy requirements which have been imposed, together with the approximate
date of the effectiveness thereof, (ii) set forth the amount of such lowered
return, (iii) describe the manner in which such amount has been calculated,
(iv) certify that the method used to calculate such amount is such Lender’s
standard method of calculating such amount, (v) certify that such request for
such additional amounts is consistent with its treatment of other borrowers that
are subject to similar provisions and (vi) certify that, to the best of its
knowledge, such change in circumstances is of general application to the
commercial banking industry in the jurisdictions in which such Lender does
business. In determining such amount, such Lender may use any method of
averaging and attribution that it shall, subject to the foregoing sentence, deem
applicable. Each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Lending Office if the making of such a designation would avoid such reduction in
such rate of return and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender. Failure or delay on the part of any
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender pursuant to this Section
for any increased costs or reductions incurred more than three months prior to
the date that such Lender notifies the Borrower of the circumstance giving rise
to such reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the circumstance giving rise to such
reductions is retroactive, then the three-month period referred to above shall
be extended to include the period of retroactive effect thereof, but not more
than six months prior to the date that such Lender notifies the Borrower of the
circumstance giving rise to such reductions and of such Lender’s intention to
claim compensation therefor.
SECTION 4.6. Taxes. All payments by the Borrower of principal of, and interest
on, the Loan and all other amounts payable hereunder shall be made free and
clear of and without deduction for any present or future income, excise, stamp
or franchise taxes and other taxes, fees, duties, withholdings or other charges
of any nature whatsoever imposed by any taxing authority, but excluding
franchise taxes and taxes imposed on or measured by any Lender’s net income or
receipts of such Lender and franchise taxes imposed in lieu of net income taxes
or taxes on receipts, by the jurisdiction under the laws of which such Lender is
organized or any political subdivision thereof or the jurisdiction of such
Lender’s Lending Office or any political subdivision thereof or any other
jurisdiction unless such net income taxes are imposed solely as a


28

--------------------------------------------------------------------------------





result of the Borrower’s activities in such other jurisdiction, and any taxes
imposed under FATCA (such non-excluded items being called “Covered Taxes”). In
the event that any withholding or deduction from any payment to be made by the
Borrower hereunder is required in respect of any Covered Taxes pursuant to any
applicable law, rule or regulation, then the Borrower will:
a.
pay directly to the relevant authority the full amount required to be so
withheld or deducted;

b.
promptly forward to the Facility Agent an official receipt or other
documentation satisfactory to the Facility Agent evidencing such payment to such
authority; and

c.
pay to the Facility Agent for the account of the Lenders such additional amount
or amounts as is necessary to ensure that the net amount actually received by
each Lender will equal the full amount such Lender would have received had no
such withholding or deduction been required.

Moreover, if any Covered Taxes are directly asserted against the Facility Agent
or any Lender with respect to any payment received or paid by the Facility Agent
or such Lender hereunder, the Facility Agent or such Lender may pay such Covered
Taxes and the Borrower will promptly pay such additional amounts (including any
penalties, interest or expenses) as is necessary in order that the net amount
received by such person after the payment of such Covered Taxes (including any
Covered Taxes on such additional amount) shall equal the amount such person
would have received had no such Covered Taxes been asserted.
Any Lender claiming any additional amounts payable pursuant to this Section
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to change the jurisdiction of its Lending Office if
the making of such a change would avoid the need for, or reduce the amount of,
any such additional amounts that may thereafter accrue and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
If the Borrower fails to pay any Covered Taxes when due to the appropriate
taxing authority or fails to remit to the Facility Agent for the account of the
respective Lenders the required receipts or other required documentary evidence,
the Borrower shall indemnify the Lenders for any incremental withholding Covered
Taxes, interest or penalties that may become payable by any Lender as a result
of any such failure (so long as such amount did not become payable as a result
of the failure of such Lender to provide timely notice to the Borrower of the
assertion of a liability related to the payment of Covered Taxes). For purposes
of this Section 4.6, a distribution hereunder by the Facility Agent or any
Lender to or for the account of any Lender shall be deemed a payment by the
Borrower.
If any Lender is entitled to any refund, credit, deduction or other reduction in
tax by reason of any payment made by the Borrower in respect of any Covered Tax
under this Section 4.6 or by reason of any payment made by the Borrower pursuant
to Section 4.3, such Lender shall use reasonable efforts to obtain such refund,
credit, deduction or other reduction and,


29

--------------------------------------------------------------------------------





promptly after receipt thereof, will pay to the Borrower such amount (plus any
interest received by such Lender in connection with such refund, credit,
deduction or reduction) as is equal to the net after-tax value to such Lender of
such part of such refund, credit, deduction or reduction as such Lender
reasonably determines is allocable to such Covered Tax or such payment (less
out-of-pocket expenses incurred by such Lender), provided that no Lender shall
be obligated to disclose to the Borrower any information regarding its tax
affairs or tax computations.
Each Lender (and each Participant) agrees with the Borrower and the Facility
Agent that it will (i) in the case of a Lender or a Participant organized under
the laws of a jurisdiction other than the United States (a) provide to the
Facility Agent and the Borrower an appropriately executed copy of Internal
Revenue Service Form W-8ECI certifying that any payments made to or for the
benefit of such Lender or such Participant are effectively connected with a
trade or business in the United States (or alternatively, an Internal Revenue
Service Form W-8BEN claiming the benefits of a tax treaty, but only if the
applicable treaty described in such form provides for a complete exemption from
U.S. federal income tax withholding), or any successor form, on or prior to the
date hereof (or, in the case of any assignee Lender or Participant, on or prior
to the date of the relevant assignment or participation), in each case attached
to an Internal Revenue Service Form W-8IMY, if appropriate, (b) notify the
Facility Agent and the Borrower if the certifications made on any form provided
pursuant to this paragraph are no longer accurate and true in all material
respects and (c) provide such other tax forms or other documents as shall be
prescribed by applicable law, if any, or as otherwise reasonably requested, to
demonstrate, to the extent applicable, that payments to such Lender Party (or
Participant) hereunder are exempt from withholding under FATCA, and (ii) in all
cases, provide such forms, certificates or other documents, as and when
reasonably requested by the Borrower, necessary to claim any applicable
exemption from, or reduction of, Covered Taxes or any payments made to or for
benefit of such Lender Party or such Participant, provided that the Lender Party
or Participant is legally able to deliver such forms, certificates or other
documents. For any period with respect to which a Lender (or assignee Lender or
Participant) has failed to provide the Borrower with the foregoing forms (other
than if such failure is due to a change in law occurring after the date on which
a form originally was required to be provided (which, in the case of an Assignee
Lender, would be the date on which the original assignor was required to provide
such form) or if such form otherwise is not required hereunder) such Lender (or
assignee Lender or Participant) shall not be entitled to the benefits of this
Section 4.6 with respect to Covered Taxes imposed by reason of such failure.
SECTION 4.7. Reserve Costs. Without in any way limiting the Borrower’s
obligations under Section 4.3, the Borrower shall, on and after the date the
Borrower elects the Floating Rate pursuant to Section 3.3.2, pay to the Facility
Agent for the account of each Lender on the last day of each Interest Period, so
long as the relevant Lending Office of such Lender is required to maintain
reserves against “Eurocurrency liabilities” under Regulation D of the F.R.S.
Board, upon notice from such Lender, an additional amount equal to the product
of the following for the Loan for each day during such Interest Period:
(i)    the principal amount of the Loan outstanding on such day; and


30

--------------------------------------------------------------------------------





(ii)    the remainder of (x) a fraction the numerator of which is the rate
(expressed as a decimal) at which interest accrues on the Loan for such Interest
Period as provided in this Agreement (less, if applicable, the Floating Rate
Margin) and the denominator of which is one minus any increase after the
Effective Date in the effective rate (expressed as a decimal) at which such
reserve requirements are imposed on such Lender minus (y) such numerator; and
(iii)    1/360.
Such notice shall (i) describe in reasonable detail the reserve requirement that
has been imposed, together with the approximate date of the effectiveness
thereof, (ii) set forth the applicable reserve percentage, (iii) certify that
such request is consistent with such Lender’s treatment of other borrowers that
are subject to similar provisions and (iv) certify that, to the best of its
knowledge, such requirements are of general application in the commercial
banking industry in the United States.
Each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to avoid the requirement of
maintaining such reserves (including by designating a different Lending Office)
if such efforts would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.
SECTION 4.8. Payments, Computations, etc.
a. Unless otherwise expressly provided, all payments by the Borrower pursuant to
this Agreement or any other Loan Document shall be made by the Borrower to the
Facility Agent for the pro rata account of the Lenders entitled to receive such
payment. All such payments required to be made to the Facility Agent shall be
made, without set-off, deduction or counterclaim, not later than 11:00 a.m., New
York time, on the date due, in same day or immediately available funds through
the New York Clearing House Interbank Payments System (or such other funds as
may be customary for the settlement of international banking transactions in
Dollars), to such account as the Facility Agent shall specify from time to time
by notice to the Borrower. Funds received after that time shall be deemed to
have been received by the Lenders on the next succeeding Business Day.
b.
(i) Each Option A Lender hereby instructs the Facility Agent to remit all
payments of interest made with respect to any portion of the Loan held by such
Option A Lender to the Refinancing Bank (A) less (x) the Fixed Rate Margin and
(y) the CIRR administrative fee of 0.39% but plus (z) an agreed refinancing
margin and agreed bank margin, if interest on the portion of the Loan made by
that Lender is then calculated at the Fixed Rate, or (B) less (x) the Floating
Rate Margin but plus (y) an agreed refinancing margin and bank margin, if
interest on that portion of the Loan is then calculated at the Floating Rate.

(ii)    Each Option B Lender hereby instructs the Facility Agent, with respect
to any portion of the Loan held by such Option B Lender, to pay directly


31

--------------------------------------------------------------------------------





to such Lender interest thereon at the Fixed Rate or the Floating Rate
(whichever is applicable), on the basis that, if interest on such portion of the
Loan is then calculated at the Fixed Rate, such Option B Lender will, where
amounts are payable to the CIRR Representative by that Option B Lender under the
Interest Make-Up Agreement, account directly to the CIRR Representative on
behalf of the Federal Republic of Germany for any such amounts payable by that
Lender under the Interest Make-Up Agreement to which such Lender is a party.
c.
The Facility Agent shall promptly (but in any event on the same Business Day
that the same are received or, as contemplated in clause (a) of this Section,
deemed received) remit in same day funds to each Lender its share, if any, of
such payments received by the Facility Agent for the account of such Lender
without any set-off, deduction or counterclaim. All interest and fees shall be
computed on the basis of the actual number of days (including the first day but
excluding the last day) occurring during the period for which such interest or
fee is payable over a year comprised of 360 days. Whenever any payment to be
made shall otherwise be due on a day which is not a Business Day, such payment
shall (except as otherwise required by clause (a) of the definition of the term
“Interest Period”) be made on the next succeeding Business Day and such
extension of time shall be included in computing interest and fees, if any, in
connection with such payment.

SECTION 4.9. Replacement Lenders, etc. If the Borrower shall be required to make
any payment to any Lender pursuant to Section 4.2(c), 4.3, 4.4, 4.5, 4.6 or 4.7,
the Borrower shall be entitled at any time (so long as no Default and no
Prepayment Event shall have occurred and be continuing) within 180 days after
receipt of notice from such Lender of such required payment to (a) terminate
such Lenders Commitment (where upon the Percentage of each other Lender shall
automatically be adjusted to an amount equal to such Lender’s ratable share of
the remaining Commitments), (b) prepay the affected portion of such Lender’s
Loan in full, together with accrued interest thereon through the date of such
prepayment (provided that the Borrower shall not terminate any Lender’s
Commitment pursuant to clause (a) or prepay any such Lender pursuant to this
clause (b) without replacing such Lender pursuant to the following clause (c)
until a 30-day period shall have elapsed during which the Borrower and the
Facility Agent shall have attempted in good faith to replace such Lender),
and/or (c) replace such Lender with another financial institution (A) reasonably
acceptable to the Facility Agent and (B) in the case of a replacement Option A
Lender, reasonably acceptable to the Refinancing Bank or, in the case of a
replacement Option B Lender, meeting the criteria set out in Section 2.2 of the
Terms and Conditions, provided that (i) each such assignment shall be either an
assignment of all of the rights and obligations of the assigning Lender under
this Agreement or an assignment of a portion of such rights and obligations made
concurrently with another such assignment or other such assignments that
together cover all of the rights and obligations of the assigning Lender under
this Agreement and (ii) no Lender shall be obligated to make any such assignment
as a result of a demand by the Borrower pursuant to this Section unless and
until such Lender shall have received one or more payments from either the
Borrower or one or more Assignee Lenders in an aggregate amount at least equal
to the aggregate outstanding principal amount of the Loans owing to such Lender,
together with accrued interest thereon to the date of payment of such


32

--------------------------------------------------------------------------------





principal amount and all other amounts payable to such Lender under this
Agreement. Each Lender represents and warrants to the Borrower that, as of the
date of this Agreement (or, with respect to any Lender not a party hereto on the
date hereof, on the date that such Lender becomes a party hereto), there is no
existing treaty, law, regulation, regulatory requirement, interpretation,
directive, guideline, decision or request pursuant to which such Lender would be
entitled to request any payments under any of Sections 4.3, 4.4, 4.5, 4.6 and
4.7 to or for account of such Lender.
SECTION 4.10. Sharing of Payments
SECTION 4.10.1. Payments to Lenders
If a Lender (a "Recovering Lender") receives or recovers any amount from the
Borrower other than in accordance with Section 4.8 (Payments, Computations, etc.
) (a "Recovered Amount") and applies that amount to a payment due under the Loan
Documents then:
(a)
the Recovering Lender shall, within three (3) Business Days, notify details of
the receipt or recovery to the Facility Agent;

(b)
the Facility Agent shall determine whether the receipt or recovery is in excess
of the amount the Recovering Lender would have been paid had the receipt or
recovery been received or made by the Facility Agent and distributed in
accordance with the said Section 4.8, without taking account of any taxes which
would be imposed on the Facility Agent in relation to the receipt, recovery or
distribution; and

(c)
the Recovering Lender shall, within three (3) Business Days of demand by the
Facility Agent, pay to the Facility Agent an amount (the "Sharing Payment")
equal to such receipt or recovery less any amount which the Facility Agent
determines may be retained by the Recovering Lender as its share of any payment
to be made, in accordance with any applicable provisions of this Agreement.

SECTION 4.10.2. Redistribution of payments
The Facility Agent shall treat the Sharing Payment as if it had been paid by the
Borrower and distribute it between the Lenders (other than the Recovering
Lender) (the "Sharing Lenders") in accordance with the provisions of this
Agreement towards the obligations of the Borrower to the Sharing Lenders.
SECTION 4.10.3. Recovering Lender's rights
On a distribution by the Facility Agent under Section 4.10.2 of a payment
received by a Recovering Lender from the Borrower, as between the Borrower and
the Recovering


33

--------------------------------------------------------------------------------





Lender, an amount of the Recovered Amount equal to the Sharing Payment will be
treated as not having been paid by the Borrower.
SECTION 4.10.4. Reversal of redistribution
If any part of the Sharing Payment received or recovered by a Recovering Lender
becomes repayable and is repaid by that Recovering Lender, then:
a.
each Sharing Lender shall, upon request of the Facility Agent, pay to the
Facility Agent for the account of that Recovering Lender an amount equal to the
appropriate part of its share of the Sharing Payment (together with an amount as
is necessary to reimburse that Recovering Lender for its proportion of any
interest on the Sharing Payment which that Recovering Lender is required to pay)
(the "Redistributed Amount"); and

b.
as between the Borrower and each relevant Sharing Lender, an amount equal to the
relevant Redistributed Amount will be treated as not having been paid by the
Borrower.

SECTION 4.10.5. Exceptions
a.
This Section 4.10 shall not apply to the extent that the Recovering Lender would
not, after making any payment pursuant to this Section 4.10, have a valid and
enforceable claim against the Borrower.

b.
A Recovering Lender is not obliged to share with any other Lender any amount
which the Recovering Lender has received or recovered as a result of taking
legal or arbitration proceedings, if:

(i)
it notified the other Lender of the legal or arbitration proceedings; and

(ii)
the other Lender had an opportunity to participate in those legal or arbitration
proceedings but did not do so as soon as reasonably practicable having received
notice and did not take separate legal or arbitration proceedings.

SECTION 4.11. Set-off. Upon the occurrence and during the continuance of an
Event of Default or a Prepayment Event, each Lender shall have, to the extent
permitted by applicable law, the right to appropriate and apply to the payment
of the Obligations then due and owing to it any and all balances, credits,
deposits, accounts or moneys of the Borrower then or thereafter maintained with
such Lender; provided that any such appropriation and application shall be
subject to the provisions of Section 4.10. Each Lender agrees promptly to notify
the Borrower and the Facility Agent after any such set-off and application made
by such Lender; provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of set-off under applicable law or otherwise) which such Lender may have.


34

--------------------------------------------------------------------------------





SECTION 4.12. Use of Proceeds. The Borrower shall apply the proceeds of the Loan
in accordance with Section 2.3(c) and (d) and, in relation to the Disbursement
Date, prior to such application, such proceeds shall be held in an account or
accounts of the Facility Agent in accordance with the provisions of Section
2.3(c); without limiting the foregoing, no proceeds of the Loan will be used to
acquire any equity security of a class which is registered pursuant to Section
12 of the Securities Exchange Act of 1934 or any “margin stock”, as defined in
F.R.S. Board Regulation U. If the proceeds of the Loan have not been paid either
(A) to the Builder or its order in accordance with Section 2.3(d)(i) and to
Hermes and the Borrower in accordance with Section 2.3(d)(ii) or (B) to the
Facility Agent (directly or indirectly) in prepayment of the Loan under Sections
3.2(a) or 3.7 by 9:59 p.m. (London time) on the second Business Day after the
Disbursement Date, such proceeds shall continue to be pledged by the Borrower
upon receipt in accordance with Section 2.3(c) as collateral pursuant to the
Pledge Agreement. On or prior to the date that is 15 days after the Disbursement
Date, the Borrower shall notify the Facility Agent whether the proceeds of the
Loan are to be returned to the Facility Agent as prepayment in accordance with
Section 3.7 or to be held as cash collateral until the earlier of (A)
disbursement in accordance with Section 2.3(d) or (B) prepayment of the Loan
pursuant to Sections 3.2(a) or 9.2.
 
ARTICLE V

CONDITIONS TO BORROWING
SECTION 5.1. Advance of the Loan. The obligation of the Lenders to fund all or
any portion of the Loan on the Disbursement Date shall be subject to the prior
or concurrent satisfaction of each of the conditions precedent set forth in this
Section 5.1. The Facility Agent shall advise the Lenders of the satisfaction of
the conditions precedent set forth in this Section 5.1 prior to funding on the
Disbursement Date.
SECTION 5.1.1. Resolutions, etc. The Facility Agent shall have received from the
Borrower:
(a) a certificate of its Secretary or Assistant Secretary as to the incumbency
and signatures of those of its officers authorized to act with respect to this
Agreement and each other Loan Document and as to the truth and completeness of
the attached:
(x) resolutions of its Board of Directors then in full force and effect
authorizing the execution, delivery and performance of this Agreement and each
other Loan Document, and
(y) Organic Documents of the Borrower,
and upon which certificate the Lenders may conclusively rely until the Facility
Agent shall have received a further certificate of the Secretary or Assistant
Secretary of the Borrower canceling or amending such prior certificate; and


35

--------------------------------------------------------------------------------





(b) a Certificate of Good Standing issued by the relevant Liberian authorities
in respect of the Borrower.
SECTION 5.1.2. Opinions of Counsel. The Facility Agent shall have received
opinions, addressed to the Facility Agent and each Lender from:
a.
Watson Farley & Williams LLP, counsel to the Borrower, as to Liberian Law,
covering the matters set forth in Exhibit B-1 hereto;

b.
Norton Rose Fulbright LLP, counsel to the Facility Agent and the Lenders,
covering the matters set forth in ExhibitB-2 hereto; and

c.
Norton Rose Fulbright LLP, counsel to the Facility Agent and the Lenders as to
German law, an opinion addressed to the Facility Agent and the Lenders covering
the matters set forth in Exhibit B-3 hereto.

d.
Clifford Chance US LLP, United States tax counsel to the Facility Agent for the
benefit of Lenders, covering the matters set forth in Exhibit B-4 hereto,

each such opinion to be updated to take into account all relevant and applicable
Loan Documents at the time of issue thereof.
SECTION 5.1.3. Hermes Insurance Policy. (a) The Facility Agent or the Hermes
Agent shall have received the Hermes Insurance Policy duly issued and (b) Hermes
shall not have, prior to the advance of the Loan, delivered to the Facility
Agent or the Hermes Agent any notice that the Federal Republic of Germany has
determined that the Loan is excluded from cover under the Hermes Insurance
Policy..
SECTION 5.1.4. Closing Fees, Expenses, etc. The Facility Agent shall have
received for its own account, or for the account of each Lender, as the case may
be, all fees that the Borrower shall have agreed in writing to pay to the
Facility Agent (whether for its own account or for the account of any of the
Lenders) that are due and owing as of the date of such funding and all invoiced
expenses of the Facility Agent (including the agreed fees and expenses of
counsel to the Facility Agent and the Hermes Fees) required to be paid by the
Borrower pursuant to Section 11.3 or that the Borrower has otherwise agreed in
writing to pay to the Facility Agent, in each case on or prior to the date of
such funding.
SECTION 5.1.5. Compliance with Warranties, No Default, etc. Both before and
after giving effect to the funding of the Loan the following statements shall be
true and correct:
a.
the representations and warranties set forth in Article VI (excluding, however,
those set forth in Section 6.10) shall be true and correct in all material
respects except for those representations and warranties that are qualified by
materiality or Material



36

--------------------------------------------------------------------------------





Adverse Effect, which shall be true and correct, with the same effect as if then
made; and
b.
no Default and no Prepayment Event and no event which (with notice or lapse of
time or both) would become a Prepayment Event shall have then occurred and be
continuing.

SECTION 5.1.6. Loan Request. The Facility Agent shall have received a Loan
Request duly executed by the Borrower together with:
a.
certified as true (by the Builder) copies of the reimbursement request and
supporting documents received by the Builder from the Borrower pursuant to
Article XVII.1(b) of the Construction Contract in relation to the incurred
Buyer’s Allowance;

b.
a copy of the final invoice from the Builder showing the amount of the Contract
Price (including the Buyer’s Allowance) and the portion thereof payable to the
Builder on the Delivery Date under the Construction Contract; and

c.
copies of the wire transfers for all payments by the Borrower to the Builder
under the Construction Contract in respect of the Contract Price.

SECTION 5.1.7. Foreign Exchange Counterparty Confirmations.
The Facility Agent shall have received a copy of each foreign exchange
counterparty confirmation entered into by the Borrower in respect of the payment
of the installments of the Contract Price (other than that relating to the
Buyer’s Allowance).
SECTION 5.1.8. Pledge Agreement. The Pledge Agreement shall be duly executed by
the parties thereto and delivered to the Facility Agent on or prior to the
Disbursement Date.
ARTICLE VI

REPRESENTATIONS AND WARRANTIES
To induce the Lenders and the Facility Agent to enter into this Agreement and to
make the Loan hereunder, the Borrower represents and warrants to the Facility
Agent and each Lender as set forth in this Article VI as of the Effective Date
and the Disbursement Date (except as otherwise stated).
SECTION 6.1. Organization, etc. The Borrower is a corporation validly organized
and existing and in good standing under the laws of its jurisdiction of
incorporation; the Borrower is duly qualified to do business and is in good
standing as a foreign corporation in each jurisdiction where the nature of its
business requires such qualification, except where the failure to be so
qualified would not have a Material Adverse Effect; and the Borrower has full
power and authority, has taken all corporate action and holds all governmental
and creditors’ licenses,


37

--------------------------------------------------------------------------------





permits, consents and other approvals necessary to enter into each Loan Document
and to perform the Obligations.
SECTION 6.2. Due Authorization, Non-Contravention, etc. The execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document,
are within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, and do not:
a.
contravene the Borrower’s Organic Documents;

b.
contravene any law or governmental regulation of any Applicable Jurisdiction
except as would not reasonably be expected to result in a Material Adverse
Effect;

c.
contravene any court decree or order binding on the Borrower or any of its
property except as would not reasonably be expected to result in a Material
Adverse Effect;

d.
contravene any contractual restriction binding on the Borrower or any of its
property except as would not reasonably be expected to result in a Material
Adverse Effect; or

e.
result in, or require the creation or imposition of, any Lien on any of the
Borrower’s properties except as would not reasonably be expected to result in a
Material Adverse Effect.

SECTION 6.3. Government Approval, Regulation, etc. No authorization or approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body or other Person is required for the due execution, delivery
or performance by the Borrower of this Agreement or any other Loan Document
(except for authorizations or approvals not required to be obtained on or prior
to the Disbursement Date or that have been obtained or actions not required to
be taken on or prior to the Disbursement Date or that have been taken). The
Borrower holds all governmental licenses, permits and other approvals required
to conduct its business as conducted by it on the Disbursement Date, except to
the extent the failure to hold any such licenses, permits or other approvals
would not have a Material Adverse Effect.
SECTION 6.4. Compliance with Laws.  
a.
The Borrower is in compliance with all applicable laws, rules, regulations and
orders, except to the extent that the failure to so comply does not and would
not reasonably be expected to have a Material Adverse Effect.

b.
The Borrower has implemented and maintains in effect policies and procedures
designed to procure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions. The Borrower and its Subsidiaries and, to the
knowledge of the Borrower, their respective officers, employees, directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions, in
all material respects and are not knowingly engaged in any activity that would
reasonably be expected to result in



38

--------------------------------------------------------------------------------





Borrower being designated as a Sanctioned Person.  None of (i) the Borrower, any
Subsidiary or to the knowledge of the Borrower or such Subsidiary any of their
respective directors, officers or employees, or (ii) to the knowledge of the
Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.
c.
The Borrower is in compliance with all applicable Environmental Laws, except to
the extent that the failure to so comply would not have a Material Adverse
Effect.

SECTION 6.5. Validity, etc. This Agreement constitutes the legal, valid and
binding obligation of the Borrower enforceable in accordance with its terms,
except as the enforceability hereof may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally or by
general equitable principles.
SECTION 6.6. No Default, Event of Default or Prepayment Event. No Default, Event
of Default or Prepayment Event has occurred and is continuing.
SECTION 6.7. Litigation. There is no action, suit, litigation, investigation or
proceeding pending or, to the knowledge of the Borrower, threatened against the
Borrower, that (i) except as set forth in filings made by the Borrower with the
SEC in the Borrower’s reasonable opinion might reasonably be expected to
materially adversely affect the business, operations or financial condition of
the Borrower and its Subsidiaries (taken as a whole) (collectively, “Material
Litigation”) or (ii) purports to affect the legality, validity or enforceability
of the Loan Documents or the consummation of the transactions contemplated
hereby.
SECTION 6.8. The Purchased Vessel. Immediately following the delivery of the
Purchased Vessel to the Borrower under the Construction Contract, the Purchased
Vessel will be:
a.
legally and beneficially owned by the Borrower or one of the Borrower’s wholly
owned Subsidiaries,

b.
registered in the name of the Borrower or one of the Borrower’s wholly owned
Subsidiaries under the Bahamian or Maltese flag or such other flag as the
parties may mutually agree,

c.
classed as required by Section 7.1.4(b),

d.
free of all recorded Liens, other than Liens permitted by Section 7.2.3,

e.
insured against loss or damage in compliance with Section 7.1.5, and

f.
exclusively operated by or chartered to the Borrower or one of the Borrower’s
wholly owned Subsidiaries.



39

--------------------------------------------------------------------------------





SECTION 6.9. Obligations rank pari passu. The Obligations rank at least pari
passu in right of payment and in all other respects with all other unsecured
unsubordinated Indebtedness of the Borrower other than Indebtedness preferred as
a matter of law.
SECTION 6.10. Withholding, etc.. As of the Effective Date, no payment to be made
by the Borrower under any Loan Document is subject to any withholding or like
tax imposed by any Applicable Jurisdiction.
SECTION 6.11. No Filing, etc. Required. No filing, recording or registration and
no payment of any stamp, registration or similar tax is necessary under the laws
of any Applicable Jurisdiction to ensure the legality, validity, enforceability,
priority or admissibility in evidence of this Agreement or the other Loan
Documents (except for filings, recordings, registrations or payments not
required to be made on or prior to the Disbursement Date or that have been
made).
SECTION 6.12. No Immunity. The Borrower is subject to civil and commercial law
with respect to the Obligations. Neither the Borrower nor any of its properties
or revenues is entitled to any right of immunity in any Applicable Jurisdiction
from suit, court jurisdiction, judgment, attachment (whether before or after
judgment), set-off or execution of a judgment or from any other legal process or
remedy relating to the Obligations (to the extent such suit, court jurisdiction,
judgment, attachment, set-off, execution, legal process or remedy would
otherwise be permitted or exist).
SECTION 6.13. Investment Company Act. The Borrower is not required to register
as an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
SECTION 6.14. Regulation U. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of the Loan will be used for a purpose which violates, or would be
inconsistent with, F.R.S. Board Regulation U. Terms for which meanings are
provided in F.R.S. Board Regulation U or any regulations substituted therefor,
as from time to time in effect, are used in this Section with such meanings.
SECTION 6.15. Accuracy of Information. The financial and other information
(other than financial projections or other forward looking information)
furnished to the Facility Agent and the Lenders in writing by or on behalf of
the Borrower by its chief financial officer, treasurer or corporate controller
in connection with the negotiation of this Agreement is, when taken as a whole,
to the best knowledge and belief of the Borrower, true and correct and contains
no misstatement of a fact of a material nature. All financial projections, if
any, that have been furnished to the Facility Agent and the Lenders in writing
by or on behalf of the Borrower by its chief financial officer, treasurer or
corporate controller in connection with this Agreement have been or will be
prepared in good faith based upon assumptions believed by the Borrower to be
reasonable at the time made (it being understood that such projections are
subject to significant uncertainties and contingencies, many of which are beyond
the Borrower’s control, and that no assurance can be given that the projections
will be realized). All financial and other information furnished to the Facility
Agent and the Lenders in writing by or on behalf of the Borrower by its chief
financial officer, treasurer or corporate controller after the date of this
Agreement shall have been prepared by the Borrower in good faith.


40

--------------------------------------------------------------------------------





ARTICLE VII
COVENANTS
SECTION 7.1. Affirmative Covenants. The Borrower agrees with the Facility Agent
and each Lender that, from the Effective Date (or, where applicable, from such
time as may be stated in any applicable provision below) until all Commitments
have terminated and all Obligations have been paid in full, the Borrower will
perform the obligations set forth in this Section 7.1.
SECTION 7.1.1. Financial Information, Reports, Notices, etc. The Borrower will
furnish, or will cause to be furnished, to the Facility Agent (with sufficient
copies for distribution to each Lender) the following financial statements,
reports, notices and information:
a.
as soon as available and in any event within 60 days after the end of each of
the first three Fiscal Quarters of each Fiscal Year of the Borrower, a copy of
the Borrower’s report on Form 10-Q (or any successor form) as filed by the
Borrower with the SEC for such Fiscal Quarter, containing unaudited consolidated
financial statements of the Borrower for such Fiscal Quarter (including a
balance sheet and profit and loss statement) prepared in accordance with GAAP,
subject to normal year-end audit adjustments;

b.
as soon as available and in any event within 120 days after the end of each
Fiscal Year of the Borrower, a copy of the Borrower’s annual report on Form 10-K
(or any successor form) as filed by the Borrower with the SEC for such Fiscal
Year, containing audited consolidated financial statements of the Borrower for
such Fiscal Year prepared in accordance with GAAP (including a balance sheet and
profit and loss statement) and audited by PricewaterhouseCoopers LLP or another
firm of independent public accountants of similar standing;

c.
together with each of the statements delivered pursuant to the foregoing clause
(a) or (b), a certificate, executed by the chief financial officer, the
treasurer or the corporate controller of the Borrower, showing, as of the last
day of the relevant Fiscal Quarter or Fiscal Year compliance with the covenants
set forth in Section 7.2.4 (in reasonable detail and with appropriate
calculations and computations in all respects reasonably satisfactory to the
Facility Agent);

d.
as soon as possible after the occurrence of a Default or Prepayment Event, a
statement of the chief financial officer of the Borrower setting forth details
of such Default or Prepayment Event (as the case may be) and the action which
the Borrower has taken and proposes to take with respect thereto;

e.
as soon as the Borrower becomes aware thereof, notice of any Material Litigation
except to the extent that such Material Litigation is disclosed by the Borrower
in filings with the SEC;



41

--------------------------------------------------------------------------------





f.
promptly after the sending or filing thereof, copies of all reports which the
Borrower sends to all holders of each security issued by the Borrower, and all
registration statements which the Borrower or any of its Subsidiaries files with
the SEC or any national securities exchange; and

g.
such other information respecting the condition or operations, financial or
otherwise, of the Borrower or any of its Subsidiaries as any Lender through the
Facility Agent may from time to time reasonably request;

provided that information required to be furnished to the Facility Agent under
subsections (a), (b) and (f) of this Section 7.1.1 shall be deemed furnished to
the Facility Agent when available free of charge on the Borrower’s website at
http://www.rclinvestor.com or the SEC’s website at http://www.sec.gov.
SECTION 7.1.2. Approvals and Other Consents.The Borrower will obtain (or cause
to be obtained) all such governmental licenses, authorizations, consents,
permits and approvals as may be required for (a) the Borrower to perform its
obligations under this Agreement and the other Loan Documents and (b) the
operation of the Purchased Vessel in compliance with all applicable laws,
except, in each case, to the extent that failure to obtain (or cause to be
obtained) such governmental licenses, authorizations, consents, permits and
approvals would not be expected to have a Material Adverse Effect.
SECTION 7.1.3. Compliance with Laws, etc.The Borrower will, and will cause each
of its Subsidiaries to, comply in all material respects with all applicable
laws, rules, regulations and orders, except (other than as described in clause
(a) below) to the extent that the failure to so comply would not have a Material
Adverse Effect, which compliance shall in any case include (but not be limited
to):
a.
in the case of the Borrower, the maintenance and preservation of its corporate
existence (subject to the provisions of Section 7.2.6);

b.
in the case of the Borrower, maintenance of its qualification as a foreign
corporation in the State of Florida;

c.
the payment, before the same become delinquent, of all taxes, assessments and
governmental charges imposed upon it or upon its property, except to the extent
being diligently contested in good faith by appropriate proceedings;

d.
compliance with all applicable Environmental Laws;

e.
compliance with all anti-money laundering laws and Anti-Corruption Laws
applicable to the Borrower, including by not making or causing to be made any
offer, gift or payment, consideration or benefit of any kind to anyone, either
directly or indirectly, as an inducement or reward for the performance of any of
the transactions



42

--------------------------------------------------------------------------------





contemplated by this Agreement to the extent the same would be in contravention
of such applicable laws; and
f.
the Borrower will maintain in effect policies and procedures designed to procure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws and applicable Sanctions.

SECTION 7.1.4. The Purchased Vessel. The Borrower will:
a.
from the Delivery Date, cause the Purchased Vessel to be exclusively operated by
or chartered to the Borrower or one of the Borrower’s wholly owned Subsidiaries,
provided that the Borrower or such Subsidiary may charter out the Purchased
Vessel (i) to entities other than the Borrower and the Borrower’s wholly owned
Subsidiaries and (ii) on a time charter with a stated duration not in excess of
one year;

b.
from the Delivery Date, cause the Purchased Vessel to be kept in such condition
as will entitle her to classification by a classification society of recognized
standing;

c.
from the Delivery Date, provide the following to the Facility Agent with respect
to the Purchased Vessel:

(i)    evidence as to the ownership of the Purchased Vessel by the Borrower or
one of the Borrower’s wholly owned Subsidiaries;
(ii)    evidence of no recorded Liens on the Purchased Vessel, other than Liens
permitted pursuant to Section 7.2.3; and
(iii)    a copy of the final commercial invoice in respect of the Purchased
Vessel as provided by the Builder, certified as a true and complete copy by an
Authorized Officer of the Borrower, and including specific reference to the
Buyer’s Allowance as part of the Contract Price; and
d.
within seven days after the Delivery Date, provide the following to the Facility
Agent with respect to the Purchased Vessel:

(i)    evidence of the class of the Purchased Vessel; and
(ii)    evidence as to all required insurance being in effect with respect to
the Purchased Vessel.
SECTION 7.1.5. Insurance. The Borrower will, from the Delivery Date, maintain or
cause to be maintained with responsible insurance companies insurance with
respect to the Purchased Vessel against such casualties, third-party liabilities
and contingencies and in such amounts, in each case, as is customary for other
businesses of similar size in the passenger cruise line industry (provided that
in no event will the Borrower or any Subsidiary be required to obtain any
business interruption, loss of hire or delay in delivery insurance) and will,
upon request of


43

--------------------------------------------------------------------------------





the Facility Agent, furnish to the Facility Agent (with sufficient copies for
distribution to each Lender) at reasonable intervals a certificate of a senior
officer of the Borrower setting forth the nature and extent of all insurance
maintained by the Borrower and certifying as to compliance with this Section.
SECTION 7.1.6. Books and Records. The Borrower will keep books and records that
accurately reflect all of its business affairs and transactions and permit the
Facility Agent and each Lender or any of their respective representatives, at
reasonable times and intervals and upon reasonable prior notice, to visit each
of its offices, to discuss its financial matters with its officers and to
examine any of its books or other corporate records.
SECTION 7.1.7. Hermes Insurance Policy/Federal Republic of Germany Requirement.
The Borrower shall, on the reasonable request of the Hermes Agent or the
Facility Agent, provide such other information as required under the Hermes
Insurance Policy and/or the Terms and Conditions as necessary to enable the
Hermes Agent or the Facility Agent to obtain the full support of Hermes and/or
the government of the Federal Republic of Germany (as the case may be) pursuant
to the Hermes Insurance Policy and/or the Terms and Conditions (as the case may
be). The Borrower must pay to the Hermes Agent or the Facility Agent the amount
of all reasonable costs and expenses reasonably incurred by the Hermes Agent or
the Facility Agent in connection with complying with a request by Hermes or the
government of the Federal Republic of Germany (as the case may be) for any
additional information necessary or desirable in connection with the Hermes
Insurance Policy or the Terms and Conditions (as the case may be); provided that
the Borrower is consulted before the Hermes Agent or the CIRR Representative
incurs any such cost or expense.
SECTION 7.1.8. Notice of written amendments to Construction Contract. The
Borrower shall furnish to the Facility Agent, as soon as practicable after such
amendment or modification is entered into, notice of any written amendment to or
written modification of the Construction Contract that (i) relates to the amount
of the Cash Contract Price, (ii) relates to the date on which the Purchased
Vessel is to be delivered or (iii) (either by itself or when aggregated with
earlier amendments or modifications, if any) results in a decrease in the
dimensions or capacity of the Purchased Vessel in terms of the number of
passengers and/or staterooms by more than five per cent. (5%).
SECTION 7.2. Negative Covenants. The Borrower agrees with the Facility Agent and
each Lender that, from the Effective Date until all Commitments have terminated
and all Obligations have been paid and performed in full, the Borrower will
perform the obligations set forth in this Section 7.2.
SECTION 7.2.1. Business Activities. The Borrower will not, and will not permit
any of its Subsidiaries to, engage in any principal business activity


44

--------------------------------------------------------------------------------





other than those engaged in by the Borrower and its Subsidiaries on the date
hereof and other business activities reasonably related thereto.
SECTION 7.2.2. Indebtedness. The Borrower will not permit any of the Existing
Principal Subsidiaries to create, incur, assume or suffer to exist or otherwise
become or be liable in respect of any Indebtedness, other than, without
duplication, the following:
a.
Indebtedness secured by Liens of the type described in Section 7.2.3;

b.
Indebtedness owing to the Borrower or a wholly owned direct or indirect
Subsidiary of the Borrower;

c.
Indebtedness incurred to finance, refinance or refund the cost (including the
cost of construction) of assets acquired after the Effective Date;

d.
Indebtedness in an aggregate principal amount, together with (but without
duplication of) Indebtedness permitted to be secured under Section 7.2.3(d), at
any one time outstanding not exceeding the greater of (determined at the time of
creation of such Lien or the incurrence by any Existing Principal Subsidiary of
such Indebtedness, as applicable) (x) 5.0% of the total assets of the Borrower
and its Subsidiaries taken as a whole as determined in accordance with GAAP as
at the last day of the most recent ended Fiscal Quarter and (y) $735,000,000;

e.
[RESERVED]; and

f.
obligations in respect of Hedging Instruments entered into for the purpose of
managing interest rate, foreign currency exchange or commodity exposure risk and
not for speculative purposes.

SECTION 7.2.3. Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any of
its property, revenues or assets, whether now owned or hereafter acquired,
except:
a.
[RESERVED];

b.
Liens on assets (including, without limitation, shares of capital stock of
corporations and assets owned by any corporation that becomes a Subsidiary of
the Borrower after the Effective Date) acquired after the Effective Date
(whether by purchase, construction or otherwise) by the Borrower or any of its
Subsidiaries (other than (x) an Existing Principal Subsidiary or (y) any other
Principal Subsidiary which, at any time, after three months after the
acquisition of a Vessel, owns a Vessel free of any mortgage Lien), which Liens
were created solely for the purpose of securing Indebtedness representing, or
incurred to finance, refinance or refund, the cost (including the cost of
construction) of such assets, so long as (i) the acquisition of



45

--------------------------------------------------------------------------------





such assets is not otherwise prohibited by the terms of this Agreement and (ii)
each such Lien is created within three months after the acquisition of the
relevant assets;
c.
the Construction Mortgage but only to the extent that the same is discharged on
the Delivery Date;

d.
in addition to other Liens permitted under this Section 7.2.3, Liens securing
Indebtedness in an aggregate principal amount, together with (but without
duplication of) Indebtedness permitted under Section 7.2.2(d), at any one time
outstanding not exceeding the greater of (determined at the time of creation of
such Lien or the incurrence by any Existing Principal Subsidiary of such
indebtedness, as applicable) (x) 5.0% of the total assets of the Borrower and
its Subsidiaries taken as a whole as determined in accordance with GAAP as at
the last day of the most recent ended Fiscal Quarter and (y) $735,000,000,
provided that, with respect to each such item of Indebtedness, the fair market
value of the assets subject to Liens securing such Indebtedness (determined at
the time of the creation of such Lien) shall not exceed two times the aggregate
principal amount of such Indebtedness (and for purposes of this clause (c), the
fair market value of any assets shall be determined by (i) in the case of any
Vessel, by an Approved Appraiser selected by the Borrower and (ii) in the case
of any other assets, by an officer of the Borrower or by the board of directors
of the Borrower);

e.
Liens on assets acquired after the Effective Date by the Borrower or any of its
Subsidiaries (other than by (x) any Subsidiary that is an Existing Principal
Subsidiary or (y) any other Principal Subsidiary which, at any time, owns a
Vessel free of any mortgage Lien) so long as (i) the acquisition of such assets
is not otherwise prohibited by the terms of this Agreement and (ii) each of such
Liens existed on such assets before the time of its acquisition and was not
created by the Borrower or any of its Subsidiaries in anticipation thereof;

f.
Liens on any asset of any corporation that becomes a Subsidiary of the Borrower
(other than a corporation that also becomes a Subsidiary of an Existing
Principal Subsidiary) after the Effective Date so long as (i) the acquisition or
creation of such corporation by the Borrower is not otherwise prohibited by the
terms of this Agreement and (ii) such Liens are in existence at the time such
corporation becomes a Subsidiary of the Borrower and were not created by the
Borrower or any of its Subsidiaries in anticipation thereof;

g.
Liens securing Government-related Obligations;

h.
Liens for taxes, assessments or other governmental charges or levies not at the
time delinquent or thereafter payable without penalty or being diligently
contested in good faith by appropriate proceedings;



46

--------------------------------------------------------------------------------





i.
Liens of carriers, warehousemen, mechanics, material-men and landlords incurred
in the ordinary course of business for sums not overdue or being diligently
contested in good faith by appropriate proceedings;

j.
Liens incurred in the ordinary course of business in connection with workers’
compensation, unemployment insurance or other forms of governmental insurance or
benefits;

k.
Liens for current crew’s wages and salvage;

l.
Liens arising by operation of law as the result of the furnishing of necessaries
for any Vessel so long as the same are discharged in the ordinary course of
business or are being diligently contested in good faith by appropriate
proceedings;

m.
Liens on Vessels that:

(i)    secure obligations covered (or reasonably expected to be covered) by
insurance;
(ii)    were incurred in the course of or incidental to trading such Vessel in
connection with repairs or other work to such Vessel; or
(iii)    were incurred in connection with work to such Vessel that is required
to be performed pursuant to applicable law, rule, regulation or order;
provided that, in each case described in this clause (m), such Liens are either
(x) discharged in the ordinary course of business or (y) being diligently
contested in good faith by appropriate proceedings;
n.
normal and customary rights of set-off upon deposits of cash or other Liens
originating solely by virtue of any statutory or common law provision relating
to bankers’ liens, rights of set-off or similar rights in favor of banks or
other depository institutions;

o.
Liens in respect of rights of set-off, recoupment and holdback in favor of
credit card processors securing obligations in connection with credit card
processing services incurred in the ordinary course of business; and

p.
Liens on cash or Cash Equivalents securing obligations in respect of Hedging
Instruments permitted under Section 7.2.2(f) or securing letters of credit that
support such obligations.

SECTION 7.2.4. Financial Condition. The Borrower will not permit:
a.
Net Debt to Capitalization Ratio, as at the end of any Fiscal Quarter, to be
greater than 0.625 to 1.



47

--------------------------------------------------------------------------------





b.
Fixed Charge Coverage Ratio to be less than 1.25 to 1 as at the last day of any
Fiscal Quarter.

c.
Stockholders’ Equity to be less than, as at the last day of any Fiscal Quarter,
the sum of (i) $4,150,000,000 plus (ii) 50% of the consolidated net income of
the Borrower and its Subsidiaries for the period commencing on January 1, 2007
and ending on the last day of the Fiscal Quarter most recently ended (treated
for these purposes as a single accounting period, but in any event excluding any
Fiscal Quarters for which the Borrower and its Subsidiaries have a consolidated
net loss).

SECTION 7.2.5. Investments. The Borrower will not permit any of the Principal
Subsidiaries to make, incur, assume or suffer to exist any Investment in any
other Person other than
a.
the Borrower or any direct or indirect wholly owned Subsidiary of the Borrower;
and

b.
other Investments by the Principal Subsidiaries in an aggregate amount not to
exceed $100,000,000 at any time outstanding.

SECTION 7.2.6. Consolidation, Merger, etc. The Borrower will not, and will not
permit any of its Subsidiaries to, liquidate or dissolve, consolidate with, or
merge into or with, any other corporation, or purchase or otherwise acquire all
or substantially all of the assets of any Person except:
a.
any such Subsidiary may (i) liquidate or dissolve voluntarily into, and may
merge with and into, the Borrower or any other Subsidiary, and the assets or
stock of any Subsidiary may be purchased or otherwise acquired by the Borrower
or any other Subsidiary or (ii) merge with and into another Person in connection
with a sale or other disposition permitted by Section 7.2.7; and

b.
so long as no Event of Default has occurred and is continuing or would occur
after giving effect thereto, the Borrower or any of its Subsidiaries may merge
into any other Person, or any other Person may merge into the Borrower or any
such Subsidiary, or the Borrower or any of its Subsidiaries may purchase or
otherwise acquire all or substantially all of the assets of any Person, in each
case so long as:

(i)    after giving effect thereto, the Stockholders’ Equity of the Borrower and
its Subsidiaries is at least equal to 90% of such Stockholders’ Equity
immediately prior thereto; and
(ii)    in the case of a merger involving the Borrower where the Borrower is not
the surviving corporation, the surviving corporation shall have assumed in a
writing, delivered to the Facility Agent, all of the Borrower’s obligations
hereunder and under the other Loan Documents.


48

--------------------------------------------------------------------------------





SECTION 7.2.7. Asset Dispositions, etc. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, transfer, contribute or otherwise
convey, or grant options, warrants or other rights with respect to, any material
asset (including accounts receivable and capital stock of Principal
Subsidiaries) to any Person, except:
a.
sales of assets (including, without limitation, Vessels) so long as at the time
of any such sale:

(i)    the aggregate net book value of all such assets sold during each fiscal
year does not exceed an amount equal to the greater of (x) 12.5% of
Stockholders’ Equity as at the end of the last Fiscal Quarter, and (y)
$675,000,000; and
(ii)    to the extent any asset has a fair market value in excess of
$250,000,000 the Borrower or Subsidiary selling such asset receives
consideration therefor at least equal to the fair market value thereof (as
determined in good faith by (x) in the case of any Vessel, the board of
directors of the Borrower and (y) in the case of any other asset, an officer of
the Borrower or its board of directors);
b.
sales of capital stock of any Principal Subsidiary of the Borrower so long as a
sale of all of the assets of such Subsidiary would be permitted under the
foregoing clause (a);

c.
sales of capital stock of any Subsidiary other than a Principal Subsidiary;

d.
sales of other assets in the ordinary course of business; and

e.
sales of assets between or among the Borrower and Subsidiaries of the Borrower.

SECTION 7.2.8. [RESERVED]
SECTION 7.2.9. Construction Contract The Borrower will not amend or modify any
term or condition of the Construction Contract if such amendment or modification
results in (i) a change of type of the Purchased Vessel or (ii) (either by
itself or when aggregated with earlier amendments or modifications, if any) a
decrease in the capacity of the Purchased Vessel in terms of the number of
passengers and/or staterooms by more than five per cent. (5%) or (iii) the
Purchased Vessel being unable to comply with applicable laws (including
Environmental Laws) if, in the reasonable opinion of the Hermes Agent, such
inability has or could reasonably be expected to have a Material Adverse Effect,
without, in any such case, the consent of the Hermes Agent.
SECTION 7.3. Limitation in respect of Certain Representations, Warranties and
Covenants. The representations and warranties and covenants given in Section
6.4(b) and 7.1.3(f), respectively, shall only be given, and be applicable to, a
Lender incorporated in the Federal


49

--------------------------------------------------------------------------------





Republic of Germany insofar as the giving of and compliance with such
representations and warranties do not result in a violation of or conflict with
section 7 of the German Foreign Trade Regulation (Außenwirtschaftsverordnung)
(in conjunction with section 4 paragraph 1 a no.3 foreign trade law (AWG)
(Außenwirtschaftsgesetz)), any provision of Council Regulation (EC) 2271/1996 or
any similar applicable anti-boycott law or regulation.
ARTICLE VIII
EVENTS OF DEFAULT
SECTION 8.1. Listing of Events of Default. Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”.
SECTION 8.1.1. Non-Payment of Obligations. The Borrower shall default in the
payment when due of any principal of or interest on the Loan or any Commitment
Fee, or the Borrower shall default in the payment of any fee due and payable
under the Fee Letter, provided that, in the case of any default in the payment
of any interest on the Loan or of any Commitment Fee, such default shall
continue unremedied for a period of at least two (2) Business Days after notice
thereof shall have been given to the Borrower by the Facility Agent; and
provided further that, in the case of any default in the payment of any fee due
and payable under the Fee Letter, such default shall continue unremedied for a
period of at least ten days after notice thereof shall have been given to the
Borrower by the Facility Agent.
SECTION 8.1.2. Breach of Warranty. Any representation or warranty of the
Borrower made or deemed to be made hereunder (including any certificates
delivered pursuant to Article V) is or shall be incorrect in any material
respect when made.
SECTION 8.1.3. Non-Performance of Certain Covenants and Obligations. The
Borrower shall default in the due performance and observance of any other
agreement contained herein or in any other Loan Document (other than the
covenants set forth in Section 7.2.4 and the obligations referred to in Section
8.1.1) and such default shall continue unremedied for a period of five days
after notice thereof shall have been given to the Borrower by the Facility Agent
or any Lender (or, if (a) such default is capable of being remedied within 30
days (commencing on the first day following such five-day period) and (b) the
Borrower is actively seeking to remedy the same during such period, such default
shall continue unremedied for at least 35 days after such notice to the
Borrower).
SECTION 8.1.4. Default on Other Indebtedness. (a) The Borrower or any of its
Principal Subsidiaries shall fail to pay any Indebtedness that is outstanding in
a principal amount of at least $100,000,000 (or the equivalent in other
currencies) in the aggregate (but excluding Indebtedness hereunder or with
respect to Hedging Instruments) when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure


50

--------------------------------------------------------------------------------





shall continue after the applicable grace period, if any, specified in the
agreement or instrument relating to such Indebtedness; (b) the occurrence under
any Hedging Instrument of an Early Termination Date (as defined in such Hedging
Instrument) resulting from (A) any event of default under such Hedging
Instrument as to which the Borrower is the Defaulting Party (as defined in such
Hedging Instrument) or (B) any Termination Event (as so defined) as to which the
Borrower is an Affected Party (as so defined) and, in either event, the
termination value with respect to any such Hedging Instrument owed by the
Borrower as a result thereof is greater than $100,000,000 and the Borrower fails
to pay such termination value when due after applicable grace periods; (c) any
other event shall occur or condition shall exist under any agreement or
instrument evidencing, securing or relating to any such Indebtedness and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to cause or permit
the holder or holders of such Indebtedness to cause such Indebtedness to become
due and payable prior to its scheduled maturity (other than as a result of any
sale or other disposition of any property or assets under the terms of such
Indebtedness); or (d) any such Indebtedness shall be declared to be due and
payable or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption or by voluntary agreement),
purchased or defeased, or an offer to prepay, redeem, purchase or defease such
Indebtedness is required to be made, in each case prior to the scheduled
maturity thereof (other than as a result of any sale or other disposition of any
property or assets under the terms of such Indebtedness). For purposes of
determining Indebtedness for any Hedging Instrument, the principal amount of the
obligations under any such instrument at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower or any
Principal Subsidiary would be required to pay if such instrument were terminated
at such time.


SECTION 8.1.5. Bankruptcy, Insolvency, etc. The Borrower or any of the Principal
Subsidiaries (or any of its other Subsidiaries to the extent that the relevant
event described below would have a Material Adverse Effect) shall:
a.
generally fail to pay, or admit in writing its inability to pay, its debts as
they become due;

b.
apply for, consent to, or acquiesce in, the appointment of a trustee, receiver,
sequestrator or other custodian for it or any of its property, or make a general
assignment for the benefit of creditors;

c.
in the absence of such application, consent or acquiescence, permit or suffer to
exist the appointment of a trustee, receiver, sequestrator or other custodian
for it or for a substantial part of its property, and such trustee, receiver,
sequestrator or other custodian shall not be discharged within 60 days, provided
that in the case of such an event in respect of the Borrower, the Borrower
hereby expressly authorizes the



51

--------------------------------------------------------------------------------





Facility Agent and each Lender to appear in any court conducting any relevant
proceeding during such 60-day period to preserve, protect and defend their
respective rights under the Loan Documents;
d.
permit or suffer to exist the commencement of any bankruptcy, reorganization,
debt arrangement or other case or proceeding under any bankruptcy or insolvency
law, or any dissolution, winding up or liquidation proceeding, in respect of the
Borrower or any of such Subsidiaries, and, if any such case or proceeding is not
commenced by the Borrower or such Subsidiary, such case or proceeding shall be
consented to or acquiesced in by the Borrower or such Subsidiary or shall result
in the entry of an order for relief or shall remain for 60 days undismissed,
provided that the Borrower hereby expressly authorizes the Facility Agent and
each Lender to appear in any court conducting any such case or proceeding during
such 60-day period to preserve, protect and defend their respective rights under
the Loan Documents; or

e.
take any corporate action authorizing, or in furtherance of, any of the
foregoing.

SECTION 8.2. Action if Bankruptcy. If any Event of Default described in clauses
(b) through (d) of Section 8.1.5 shall occur with respect to the Borrower, the
Commitments (if not theretofore terminated) shall automatically terminate and
the outstanding principal amount of the Loan and all other Obligations shall
automatically be and become immediately due and payable, without notice or
demand.
SECTION 8.3. Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in clauses (b) through (d) of Section 8.1.5
with respect to the Borrower) shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Facility Agent, upon the direction of the
Required Lenders, shall by notice to the Borrower declare all of the outstanding
principal amount of the Loan and other Obligations to be due and payable and/or
the Commitments (if not theretofore terminated) to be terminated, whereupon the
full unpaid amount of the Loan and other Obligations shall be and become
immediately due and payable, without further notice, demand or presentment,
and/or, as the case may be, the Commitments shall terminate.
ARTICLE IX

PREPAYMENT EVENTS
SECTION 9.1. Listing of Prepayment Events. Each of the following events or
occurrences described in this Section 9.1 shall constitute a “Prepayment Event”.
SECTION 9.1.1. Change of Control. There occurs any Change of Control.
SECTION 9.1.2. [RESERVED]


52

--------------------------------------------------------------------------------





SECTION 9.1.3. Unenforceability. Any Loan Document shall cease to be the legally
valid, binding and enforceable obligation of the Borrower (in each case, other
than with respect to provisions of any Loan Document (i) identified as
unenforceable in the form of the opinion of the Borrower’s counsel set forth as
Exhibit D-1 or (ii) that a court of competent jurisdiction has determined are
not material) and such event shall continue unremedied for 15 days after notice
thereof has been given to the Borrower by the Facility Agent.
SECTION 9.1.4. Approvals. Any material license, consent, authorization,
registration or approval at any time necessary to enable the Borrower or any
Principal Subsidiary to conduct its business shall be revoked, withdrawn or
otherwise cease to be in full force and effect, unless the same would not have a
Material Adverse Effect.
SECTION 9.1.5. Non-Performance of Certain Covenants and Obligations. The
Borrower shall default in the due performance and observance of any of the
covenants set forth in Sections 4.12 or 7.2.4.
SECTION 9.1.6. Judgments. Any judgment or order for the payment of money in
excess of $100,000,000 shall be rendered against the Borrower or any of the
Principal Subsidiaries by a court of competent jurisdiction and the Borrower or
such Principal Subsidiary shall have failed to satisfy such judgment and either:
a.
enforcement proceedings in respect of any material assets of the Borrower or
such Principal Subsidiary shall have been commenced by any creditor upon such
judgment or order and shall not have been stayed or enjoined within five (5)
Business Days after the commencement of such enforcement proceedings; or

b.
there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect.

SECTION 9.1.7. Condemnation, etc.. The Purchased Vessel shall be condemned or
otherwise taken under color of law or requisitioned and the same shall continue
unremedied for at least 20 days, unless such condemnation or other taking would
not have a Material Adverse Effect.
SECTION 9.1.8. Arrest. The Purchased Vessel shall be arrested and the same shall
continue unremedied for at least 20 days, unless such arrest would not have a
Material Adverse Effect.
SECTION 9.1.9. Sale/Disposal of the Purchased Vessel. The Purchased Vessel is
sold to a company which is not the Borrower or any other Subsidiary of the
Borrower (other than for the purpose of a lease back to the Borrower or any
other Subsidiary of the Borrower).


53

--------------------------------------------------------------------------------





SECTION 9.1.10. Delayed Delivery of the Purchased Vessel. If, within 15 days
after the Disbursement Date, the Loan has not been utilized to pay for delivery
of the Purchased Vessel, unless (i) the Loan has been returned to the Facility
Agent as prepayment in accordance with Section 3.2(a) or 3.7 or (ii) the
proceeds of the Loan have been deposited to the Pledged Accounts in accordance
with Section 4.12.
SECTION 9.1.11. Termination of the Construction Contract. If the Construction
Contract is terminated in accordance with its terms or by other lawful means
prior to delivery of the Purchased Vessel and the parties thereto do not reach
an agreement to reinstate the Construction Contract within 30 days after such
termination.
Notwithstanding anything else contained in this Agreement, if, prior to delivery
of the Purchased Vessel, the Borrower makes a Mandatory Prepayment pursuant to
Section 9.2 as a result of Section 9.1.10 or a voluntary prepayment pursuant to
Section 3.2(a) and the Purchased Vessel is delivered prior to the Commitment
Termination Date, the Borrower shall be entitled to make an additional Loan
Request prior to the Commitment Termination Date as if the funds had not been
previously advanced. Payment of the Loan made pursuant to this Section shall be
without premium or penalty, except as may be required by Section 4.4.
SECTION 9.2. Mandatory Prepayment. If any Prepayment Event shall occur and be
continuing, the Facility Agent, upon the direction of the Required Lenders,
shall by notice to the Borrower either (i) if the Disbursement Date has occurred
and the Loan disbursed (but without prejudice to the last paragraph of Section
9.1), require the Borrower to prepay in full on the date of such notice all
principal of and interest on the Loan and all other Obligations (and, in such
event, the Borrower agrees to so pay the full unpaid amount of the Loan and all
accrued and unpaid interest thereon and all other Obligations) or (ii) if the
Disbursement Date has not occurred, terminate the Commitments.
ARTICLE X

THE FACILITY AGENT AND THE HERMES AGENT
SECTION 10.1. Actions. Each Lender hereby appoints KfW IPEX, as Facility Agent
and as Hermes Agent, as its agent under and for purposes of this Agreement and
each other Loan Document (for purposes of this Article X, the Facility Agent and
the Hermes Agent are referred to collectively as the “Agents”). Each Lender
authorizes the Agents to act on behalf of such Lender under this Agreement and
each other Loan Document and, in the absence of other written instructions from
the Required Lenders received from time to time by the Agents (with respect to
which each Agent agrees that it will comply, except as otherwise provided in
this Section 10.1 or as otherwise advised by counsel), to exercise such powers
hereunder and thereunder as are specifically delegated to or required of the
Agents by the terms hereof and thereof, together with such powers as may be
reasonably incidental thereto. Neither Agent shall be obliged to act on the
instructions of any Lender or the Required Lenders if to do so would, in the
opinion of such


54

--------------------------------------------------------------------------------





Agent, be contrary to any provision of this Agreement or any other Loan Document
or to any law, or would expose such Agent to any actual or potential liability
to any third party.
SECTION 10.2. Indemnity. Each Lender hereby indemnifies (which indemnity shall
survive any termination of this Agreement) each Agent, pro rata according to
such Lender’s Percentage, from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
disbursements of counsel) that be incurred by or asserted or awarded against,
such Agent in any way relating to or arising out of this Agreement and any other
Loan Document or any action taken or omitted by such Agent under this Agreement
or any other Loan Document; provided that no Lender shall be liable for the
payment of any portion of such claims, damages, losses, liabilities and expenses
which have resulted from such Agent’s gross negligence or willful misconduct.
Without limitation of the foregoing, each Lender agrees to reimburse each Agent
promptly upon demand for its ratable share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by such Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that such Agent is not reimbursed for such expenses by the
Borrower. In the case of any investigation, litigation or proceeding giving rise
to any such indemnified costs, this Section applies whether any such
investigation, litigation or proceeding is brought by any Agent, any Lender or a
third party. Neither Agent shall be required to take any action hereunder or
under any other Loan Document, or to prosecute or defend any suit in respect of
this Agreement or any other Loan Document, unless it is expressly required to do
so under this Agreement or is indemnified hereunder to its satisfaction. If any
indemnity in favor of an Agent shall be or become, in such Agent’s
determination, inadequate, such Agent may call for additional indemnification
from the Lenders and cease to do the acts indemnified against hereunder until
such additional indemnity is given.
SECTION 10.3. Funding Reliance, etc. Each Lender shall notify the Facility Agent
by 4:00 p.m., Frankfurt time, one day prior to the advance of the Loan if it is
not able to fund the following day. Unless the Facility Agent shall have been
notified by telephone, confirmed in writing, by any Lender by 4:00 p.m.,
Frankfurt time, on the day prior to the advance of the Loan that such Lender
will not make available the amount which would constitute its Percentage of the
Loan on the date specified therefor, the Facility Agent may assume that such
Lender has made such amount available to the Facility Agent and, in reliance
upon such assumption, may, but shall not be obliged to, make available to the
Borrower a corresponding amount. If and to the extent that such Lender shall not
have made such amount available to the Facility Agent, such Lender and the
Borrower severally agree to repay the Facility Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
the Facility Agent made such amount available to the Borrower to the date such
amount is repaid to the Facility Agent, at the interest rate applicable at the
time to the Loan without premium or penalty.


55

--------------------------------------------------------------------------------





SECTION 10.4. Exculpation. Neither of the Agents nor any of their respective
directors, officers, employees or agents shall be liable to any Lender for any
action taken or omitted to be taken by it under this Agreement or any other Loan
Document, or in connection herewith or therewith, except for its own willful
misconduct or gross negligence. Without limitation of the generality of the
foregoing, each Agent (i) may consult with legal counsel (including counsel for
the Borrower), independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it and in accordance with the advice of such counsel, accountants or
experts, (ii) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement, (iii)
shall not have any duty to ascertain or to inquire as to the performance,
observance or satisfaction of any of the terms, covenants or conditions of this
Agreement on the part of the Borrower or the existence at any time of any
Default or Prepayment Event or to inspect the property (including the books and
records) of the Borrower, (iv) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto, (v) shall incur no liability under or in respect of this Agreement by
action upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier) believed by it to be genuine and signed or sent by
the proper party or parties, and (vi) shall have no responsibility to the
Borrower or any Lender on account of (A) the failure of a Lender or the Borrower
to perform any of its obligations under this Agreement or any Loan Document; (B)
the financial condition of the Borrower; (C) the completeness or accuracy of any
statements, representations or warranties made in or pursuant to this Agreement
or any Loan Document, or in or pursuant to any document delivered pursuant to or
in connection with this Agreement or any Loan Document; or (D) the negotiation,
execution, effectiveness, genuineness, validity, enforceability, admissibility
in evidence or sufficiency of this Agreement or any Loan Document or of any
document executed or delivered pursuant to or in connection with any Loan
Document.
SECTION 10.5. Successor. The Facility Agent may resign as such at any time upon
at least 30 days’ prior notice to the Borrower and all Lenders, provided that
any such resignation shall not become effective until a successor Facility Agent
has been appointed as provided in this Section 10.5 and such successor Facility
Agent has accepted such appointment. If the Facility Agent at any time shall
resign, the Required Lenders shall, subject to the immediately preceding proviso
and subject to the consent of the Borrower (such consent not to be unreasonably
withheld), appoint another Lender as a successor to the Facility Agent which
shall thereupon become such Facility Agent’s successor hereunder (provided that
the Required Lenders shall, subject to the consent of the Borrower unless an
Event or Default or a Prepayment Event shall have occurred and be continuing
(such consent not to be unreasonably withheld or delayed) offer to each of the
other Lenders in turn, in the order of their respective Percentages of the Loan,
the right to become successor Facility Agent). If no successor Facility Agent
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within 30 days after the Facility Agent’s giving notice of
resignation, then the Facility Agent may, on behalf of the Lenders, appoint a
successor Facility Agent, which shall be one of the Lenders or a commercial
banking institution having a combined capital and surplus of at least
$1,000,000,000 (or the equivalent in other currencies), subject, in each case,
to the consent of the Borrower (such


56

--------------------------------------------------------------------------------





consent not to be unreasonably withheld). Upon the acceptance of any appointment
as Facility Agent hereunder by a successor Facility Agent, such successor
Facility Agent shall be entitled to receive from the resigning Facility Agent
such documents of transfer and assignment as such successor Facility Agent may
reasonably request, and shall thereupon succeed to and become vested with all
rights, powers, privileges and duties of the resigning Facility Agent, and the
resigning Facility Agent shall be discharged from its duties and obligations
under this Agreement. After any resigning Facility Agent’s resignation hereunder
as the Facility Agent, the provisions of:
(a)    this Article X shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Facility Agent under this Agreement;
and
(b)    Section 11.3 and Section 11.4 shall continue to inure to its benefit.
If a Lender acting as the Facility Agent assigns its Loan to one of its
Affiliates, such Facility Agent may, subject to the consent of the Borrower
(such consent not to be unreasonably withheld or delayed) assign its rights and
obligations as Facility Agent to such Affiliate.
SECTION 10.6. Loans by the Facility Agent. The Facility Agent shall have the
same rights and powers with respect to the Loan made by it or any of its
Affiliates. The Facility Agent and its Affiliates may accept deposits from, lend
money to, and generally engage in any kind of business with the Borrower or any
Affiliate of the Borrower as if the Facility Agent were not the Facility Agent
hereunder and without any duty to account therefor to the Lenders. The Facility
Agent shall have no duty to disclose information obtained or received by it or
any of its Affiliates relating to the Borrower or its Subsidiaries to the extent
such information was obtained or received in any capacity other than as the
Facility Agent.
SECTION 10.7. Credit Decisions. Each Lender acknowledges that it has,
independently of each Agent and each other Lender, and based on such Lender’s
review of the financial information of the Borrower, this Agreement, the other
Loan Documents (the terms and provisions of which being satisfactory to such
Lender) and such other documents, information and investigations as such Lender
has deemed appropriate, made its own credit decision to extend its Commitment.
Each Lender also acknowledges that it will, independently of each Agent and each
other Lender, and based on such other documents, information and investigations
as it shall deem appropriate at any time, continue to make its own credit
decisions as to exercising or not exercising from time to time any rights and
privileges available to it under this Agreement or any other Loan Document.
SECTION 10.8. Copies, etc. Each Agent shall give prompt notice to each Lender of
each notice or request required or permitted to be given to such Agent by the
Borrower pursuant to the terms of this Agreement (unless concurrently delivered
to the Lenders by the Borrower). Each Agent will distribute to each Lender each
document or instrument received for its account and copies of all other
communications received by such Agent from the Borrower for distribution to the
Lenders by such Agent in accordance with the terms of this Agreement.


57

--------------------------------------------------------------------------------





SECTION 10.9. The Agents’ Rights. Each Agent may (i) assume that all
representations or warranties made or deemed repeated by the Borrower in or
pursuant to this Agreement or any Loan Document are true and complete, unless,
in its capacity as the Facility Agent, it has acquired actual knowledge to the
contrary, (ii) assume that no Default has occurred unless, in its capacity as an
Agent, it has acquired actual knowledge to the contrary, (iii) rely on any
document or notice believed by it to be genuine, (iv) rely as to legal or other
professional matters on opinions and statements of any legal or other
professional advisers selected or approved by it, (v) rely as to any factual
matters which might reasonably be expected to be within the knowledge of the
Borrower on a certificate signed by or on behalf of the Borrower and (vi)
refrain from exercising any right, power, discretion or remedy unless and until
instructed to exercise that right, power, discretion or remedy and as to the
manner of its exercise by the Lenders (or, where applicable, by the Required
Lenders) and unless and until such Agent has received from the Lenders any
payment which such Agent may require on account of, or any security which such
Agent may require for, any costs, claims, expenses (including legal and other
professional fees) and liabilities which it considers it may incur or sustain in
complying with those instructions.
SECTION 10.10. The Facility Agent’s Duties. The Facility Agent shall (i) if
requested in writing to do so by a Lender, make enquiry and advise the Lenders
as to the performance or observance of any of the provisions of this Agreement
or any Loan Document by the Borrower or as to the existence of an Event of
Default and (ii) inform the Lenders promptly of any Event of Default of which
the Facility Agent has actual knowledge.
The Facility Agent shall not be deemed to have actual knowledge of the falsehood
or incompleteness of any representation or warranty made or deemed repeated by
the Borrower or actual knowledge of the occurrence of any Default unless a
Lender or the Borrower shall have given written notice thereof to the Facility
Agent in its capacity as the Facility Agent. Any information acquired by the
Facility Agent other than specifically in its capacity as the Facility Agent
shall not be deemed to be information acquired by the Facility Agent in its
capacity as the Facility Agent.
The Facility Agent may, without any liability to account to the Lenders,
generally engage in any kind of banking or trust business with the Borrower or
with the Borrower’s subsidiaries or associated companies or with a Lender as if
it were not the Facility Agent.
SECTION 10.11. Employment of Agents. In performing its duties and exercising its
rights, powers, discretions and remedies under or pursuant to this Agreement or
the Loan Documents, each Agent shall be entitled to employ and pay agents to do
anything which such Agent is empowered to do under or pursuant to this Agreement
or the Loan Documents (including the receipt of money and documents and the
payment of money); provided that, unless otherwise provided herein, including
without limitation Section 11.3, the employment of such agents shall be for such
Agent’s account, and to act or refrain from taking action in reliance on the
opinion of, or advice or information obtained from, any lawyer, banker, broker,
accountant, valuer or any other person believed by such Agent in good faith to
be competent to give such opinion, advice or information.


58

--------------------------------------------------------------------------------





SECTION 10.12. Distribution of Payments. The Facility Agent shall pay promptly
to the order of each Lender that Lender’s Percentage Share of every sum of money
received by the Facility Agent pursuant to this Agreement or the Loan Documents
(with the exception of any amounts payable pursuant to the Fee Letter and any
amounts which, by the terms of this Agreement or the Loan Documents, are paid to
the Facility Agent for the account of the Facility Agent alone or specifically
for the account of one or more Lenders) and until so paid such amount shall be
held by the Facility Agent on trust absolutely for that Lender.
SECTION 10.13. Reimbursement. The Facility Agent shall have no liability to pay
any sum to a Lender until it has itself received payment of that sum. If,
however, the Facility Agent does pay any sum to a Lender on account of any
amount prospectively due to that Lender pursuant to Section 10.12 before it has
itself received payment of that amount, and the Facility Agent does not in fact
receive payment within two (2) Business Days after the date on which that
payment was required to be made by the terms of this Agreement or the Loan
Documents, that Lender will, on demand by the Facility Agent, refund to the
Facility Agent an amount equal to the amount received by it, together with an
amount sufficient to reimburse the Facility Agent for any amount which the
Facility Agent may certify that it has been required to pay by way of interest
on money borrowed to fund the amount in question during the period beginning on
the date on which that amount was required to be paid by the terms of this
Agreement or the Loan Documents and ending on the date on which the Facility
Agent receives reimbursement.
SECTION 10.14. Instructions. Where an Agent is authorized or directed to act or
refrain from acting in accordance with the instructions of the Lenders or of the
Required Lenders each of the Lenders shall provide such Agent with instructions
within three (3) Business Days of such Agent’s request (which request may be
made orally or in writing). If a Lender does not provide such Agent with
instructions within that period, that Lender shall be bound by the decision of
such Agent. Nothing in this Section 10.14 shall limit the right of such Agent to
take, or refrain from taking, any action without obtaining the instructions of
the Lenders or the Required Lenders if such Agent in its discretion considers it
necessary or appropriate to take, or refrain from taking, such action in order
to preserve the rights of the Lenders under or in connection with this Agreement
or the Loan Documents. In that event, such Agent will notify the Lenders of the
action taken by it as soon as reasonably practicable, and the Lenders agree to
ratify any action taken by the Facility Agent pursuant to this Section 10.14.
SECTION 10.15. Payments. All amounts payable to a Lender under this
Section 10.15 shall be paid to such account at such bank as that Lender may from
time to time direct in writing to the Facility Agent.
SECTION 10.16. “Know your customer” Checks. Each Lender shall promptly upon the
request of the Facility Agent supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the Facility
Agent (for itself) in order for the Facility Agent to carry out and be satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in this Agreement or the Loan Documents.


59

--------------------------------------------------------------------------------





SECTION 10.17. No Fiduciary Relationship. Except as provided in Section 10.12,
no Agent shall have any fiduciary relationship with or be deemed to be a trustee
of or for any other person and nothing contained in this Agreement or any Loan
Document shall constitute a partnership between any two or more Lenders or
between either Agent and any other person.
ARTICLE XI

MISCELLANEOUS PROVISIONS
SECTION 11.1. Waivers, Amendments, etc. The provisions of this Agreement and of
each other Loan Document may from time to time be amended, modified or waived,
if such amendment, modification or waiver is in writing and consented to by the
Borrower and the Required Lenders; provided that no such amendment, modification
or waiver which would:
a.
modify any requirement hereunder that any particular action be taken by all the
Lenders or by the Required Lenders shall be effective unless consented to by
each Lender;

b.
modify this Section 11.1 or change the definition of “Required Lenders” shall be
made without the consent of each Lender;

c.
increase the Commitment of any Lender shall be made without the consent of such
Lender;

d.
reduce any fees described in Article III payable to any Lender shall be made
without the consent of such Lender;

e.
extend the Commitment Termination Date of any Lender shall be made without the
consent of such Lender;

f.
extend the due date for, or reduce the amount of, any scheduled repayment or
prepayment of principal of or interest on the Loan (or reduce the principal
amount of or rate of interest on the Loan) owed to any Lender shall be made
without the consent of such Lender; or

g.
affect adversely the interests, rights or obligations of the Facility Agent in
its capacity as such shall be made without consent of the Facility Agent.

No failure or delay on the part of the Facility Agent or any Lender in
exercising any power or right under this Agreement or any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on the Borrower in
any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by any the Facility Agent or any Lender
under this Agreement or any other Loan Document shall, except as may be
otherwise stated in such waiver or approval, be applicable to subsequent
transactions. No waiver or approval hereunder shall require any similar or
dissimilar waiver or approval thereafter to be granted hereunder. The Lenders
hereby agree, at


60

--------------------------------------------------------------------------------





any time and from time to time that the Nordea Agreement or the Citibank
Agreement is amended or refinanced, to negotiate in good faith to amend this
Agreement to conform any representations, warranties, covenants or events of
default in this Agreement to the amendments made to any substantively comparable
provisions in the Nordea Agreement or the Citibank Agreement or any refinancing
thereof.
SECTION 11.2. Notices.
(a)    All notices and other communications provided to any party hereto under
this Agreement or any other Loan Document shall be in writing, by facsimile or
by electronic mail and addressed, delivered or transmitted to such party at its
address, facsimile number or electronic mail address set forth below its
signature hereto or set forth in the Lender Assignment Agreement or at such
other address, or facsimile number as may be designated by such party in a
notice to the other parties. Any notice, if mailed and properly addressed with
postage prepaid or if properly addressed and sent by pre-paid courier service,
shall be deemed given when received; any notice, if transmitted by facsimile,
shall be deemed given when transmitted provided it is received in legible form;
any notice, if transmitted by electronic mail, shall be deemed given upon
acknowledgment of receipt by the recipient.
(b)    So long as KfW IPEX is the Facility Agent, the Borrower may provide to
the Facility Agent all information, documents and other materials that it
furnishes to the Facility Agent hereunder or any other Loan Document (and any
guaranties, security agreements and other agreements relating thereto),
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other materials, but excluding any
such communication that (i) relates to a request for a new, or a conversion of
an existing advance or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due hereunder or any other Loan Document prior
to the scheduled date therefor, (iii) provides notice of any Default or Event of
Default or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of the Agreement and/or any advance or other extension of
credit hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Facility Agent at
claudia.wenzel@kfw.de (or such other email address notified by the Facility
Agent to the Borrower); provided that any Communication requested pursuant to
Section 7.1.1(h) shall be in a format acceptable to the Borrower and the
Facility Agent.
(c)    The Borrower agrees that the Facility Agent may make such items included
in the Communications as the Borrower may specifically agree available to the
Lenders by posting such notices, at the option of the Borrower, on Intralinks or
any similar such platform (the “Platform”) acceptable to the Borrower. Although
the primary web portal is secured with a dual firewall and a User ID/Password
Authorization System and the Platform is secured through a single user per deal
authorization method whereby each user may access the Platform only on a
deal-by-deal basis, the Borrower acknowledges that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii)


61

--------------------------------------------------------------------------------





neither the Facility Agent nor any of its Affiliates warrants the accuracy,
adequacy or completeness of the Communications or the Platform and each
expressly disclaims liability for errors or omissions in the Communications or
the Platform. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Facility Agent or any of its Affiliates in
connection with the Platform.
(d)    The Facility Agent agrees that the receipt of Communications by the
Facility Agent at its e-mail address set forth above shall constitute effective
delivery of such Communications to the Facility Agent for purposes hereunder and
any other Loan Document (and any guaranties, security agreements and other
agreements relating thereto).
SECTION 11.3. Payment of Costs and Expenses. The Borrower agrees to pay on
demand all reasonable expenses of the Facility Agent (including the reasonable
fees and out-of-pocket expenses of counsel to the Facility Agent and of local
counsel, if any, who may be retained by counsel to the Facility Agent ) in
connection with any amendments, waivers, consents, supplements or other
modifications to, this Agreement or any other Loan Document as may from time to
time hereafter be required, whether or not the transactions contemplated hereby
are consummated. In addition, the Borrower agrees to pay (i) reasonable fees and
out of pocket expenses of counsel to the Facility Agent and (if and to the
extent that the Refinancing Bank uses the same counsel as that of the Facility
Agent) of counsel to the Refinancing Bank in connection with the funding under
this Agreement. The Borrower further agrees to pay, and to save the Facility
Agent and the Lenders harmless from all liability for, any stamp, recording,
documentary or other similar taxes arising from the execution, delivery or
enforcement of this Agreement or the borrowing hereunder or any other Loan
Documents. The Borrower also agrees to reimburse the Facility Agent and each
Lender upon demand for all reasonable out-of-pocket expenses (including
reasonable attorneys’ fees and legal expenses) incurred by the Facility Agent or
such Lender in connection with (x) the negotiation of any restructuring or
“work-out”, whether or not consummated, of any Obligations and (y) the
enforcement of any Obligations.
SECTION 11.4. Indemnification. In consideration of the execution and delivery of
this Agreement by each Lender and the extension of the Commitments, the Borrower
hereby indemnifies and holds harmless the Facility Agent, each Lender and each
of their respective Affiliates and their respective officers, advisors,
directors and employees (collectively, the “Indemnified Parties”) from and
against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and disbursements of counsel),
joint or several, that may be incurred by or asserted or awarded against any
Indemnified Party (including, without limitation, in connection with any
investigation, litigation or proceeding or the preparation of a defense in
connection therewith), in each case arising out of or in connection with or by
reason of this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby or any actual or proposed use of the proceeds of
the Loans (collectively, the “Indemnified Liabilities”), except to the extent
such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Indemnified Party’s gross negligence or willful misconduct
or the material breach by such Indemnified Party of its obligations under this


62

--------------------------------------------------------------------------------





Agreement or any other Loan Document and which breach is not attributable to the
Borrower’s own breach of the terms of this Agreement or any other Loan Document.
In the case of an investigation, litigation or other proceeding to which the
indemnity in this paragraph applies, such indemnity shall be effective whether
or not such investigation, litigation or proceeding is brought by the Borrower,
any of its directors, security holders or creditors, an Indemnified Party or any
other person or an Indemnified Party is otherwise a party thereto. Each
Indemnified Party shall (a) furnish the Borrower with prompt notice of any
action, suit or other claim covered by this Section 11.4, (b) not agree to any
settlement or compromise of any such action, suit or claim without the
Borrower’s prior consent, (c) shall cooperate fully in the Borrower’s defense of
any such action, suit or other claim (provided that the Borrower shall reimburse
such indemnified party for its reasonable out-of-pocket expenses incurred
pursuant hereto) and (d) at the Borrower’s request, permit the Borrower to
assume control of the defense of any such claim, other than regulatory,
supervisory or similar investigations, provided that (i) the Borrower
acknowledges in writing its obligations to indemnify the Indemnified Party in
accordance with the terms herein in connection with such claims, (ii) the
Borrower shall keep the Indemnified Party fully informed with respect to the
conduct of the defense of such claim, (iii) the Borrower shall consult in good
faith with the Indemnified Party (from time to time and before taking any
material decision) about the conduct of the defense of such claim, (iv) the
Borrower shall conduct the defense of such claim properly and diligently taking
into account its own interests and those of the Indemnified Party, (v) the
Borrower shall employ counsel reasonably acceptable to the Indemnified Party and
at the Borrower’s expense, and (vi) the Borrower shall not enter into a
settlement with respect to such claim unless either (A) such settlement involves
only the payment of a monetary sum, does not include any performance by or an
admission of liability or responsibility on the part of the Indemnified Party,
and contains a provision unconditionally releasing the Indemnified Party and
each other indemnified party from, and holding all such persons harmless,
against, all liability in respect of claims by any releasing party or (B) the
Indemnified Party provides written consent to such settlement (such consent not
to be unreasonably withheld or delayed). Notwithstanding the Borrower’s election
to assume the defense of such action, the Indemnified Party shall have the right
to employ separate counsel and to participate in the defense of such action and
the Borrower shall bear the fees, costs and expenses of such separate counsel if
(i) the use of counsel chosen by the Borrower to represent the Indemnified Party
would present such counsel with an actual or potential conflict of interest,
(ii) the actual or potential defendants in, or targets of, any such action
include both the Borrower and the Indemnified Party and the Indemnified Party
shall have concluded that there may be legal defenses available to it which are
different from or additional to those available to the Borrower and determined
that it is necessary to employ separate counsel in order to pursue such defenses
(in which case the Borrower shall not have the right to assume the defense of
such action on the Indemnified Party’s behalf), (iii) the Borrower shall not
have employed counsel reasonably acceptable to the Indemnified Party to
represent the Indemnified Party within a reasonable time after notice of the
institution of such action, or (iv) the Borrower authorizes the Indemnified
Party to employ separate counsel at the Borrower’s expense. The Borrower
acknowledges that none of the Indemnified Parties shall have any liability
(whether direct or indirect, in contract, tort or otherwise) to the Borrower or
any of its security holders or creditors for or in connection with the
transactions contemplated hereby, except to the extent such liability is
determined in a final non-appealable judgment by a court of competent
jurisdiction to have


63

--------------------------------------------------------------------------------





resulted primarily from such Indemnified Party’s gross negligence or willful
misconduct. In no event, however, shall any Indemnified Party be liable on any
theory of liability for any special, indirect, consequential or punitive damages
(including, without limitation, any loss of profits, business or anticipated
savings). If and to the extent that the foregoing undertaking may be
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.
SECTION 11.5. Survival. The obligations of the Borrower under Sections 4.3, 4.4,
4.5, 4.6, 4.7, 11.3 and 11.4 and the obligations of the Lenders under Section
10.1, shall in each case survive any termination of this Agreement and the
payment in full of all Obligations. The representations and warranties made by
the Borrower in this Agreement and in each other Loan Document shall survive the
execution and delivery of this Agreement and each such other Loan Document.
SECTION 11.6. Severability. Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdiction.
SECTION 11.7. Headings. The various headings of this Agreement and of each other
Loan Document are inserted for convenience only and shall not affect the meaning
or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.
SECTION 11.8. Execution in Counterparts; Effectiveness. This Agreement may be
executed by the parties hereto in several counterparts, each of which shall be
deemed to be an original and all of which shall constitute together but one and
the same agreement. This Agreement shall become effective when either the
Agreement has been signed by all the parties or, where execution is in
counterparts, when counterparts hereof have been executed by each of the parties
and notice of such execution shall have been given by each party to the other
parties.
SECTION 11.9. Third Party Rights. Notwithstanding the provisions of the
Contracts (Rights of Third Parties) Act 1999, no term of this Agreement is
enforceable by a person who is not a party to it.
SECTION 11.10. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided that:
a.
except to the extent permitted under Section 7.2.6, the Borrower may not assign
or transfer its rights or obligations hereunder without the prior written
consent of the Facility Agent and each Lender; and

b.
the rights of sale, assignment and transfer of the Lenders are subject to
Section 11.11.



64

--------------------------------------------------------------------------------





SECTION 11.11. Sale and Transfer of the Loan; Participations in the Loan. Each
Lender may assign its Percentage or portion of the Loan to one or more other
Persons (a “New Lender”), or sell participations in its Percentage or portion of
the Loan to one or more other Persons; provided that, in the case of
assignments, such New Lender enters into an Interest Make-Up Agreement; and
provided further that, in the case of assignments, such Lender shall use
commercially reasonable efforts to assign only to a New Lender that has agreed
to enter into an Option A Refinancing Agreement.
SECTION 11.11.1. Assignments (i) KfW IPEX, as Lender, (A)(1) with the written
consent of the Borrower (which consent shall not be unreasonably delayed or
withheld but which consent shall be deemed to have been given in the absence of
a written notice delivered by the Borrower to KfW IPEX, on or before the fifth
Business Day after receipt by the Borrower of KfW IPEX’s request for consent,
stating, in reasonable detail, the reasons why the Borrower proposes to withhold
such consent) may at any time (and from time to time) assign or transfer
(including by way of novation) to one or more commercial banks or other
financial institutions, when taken together with participations sold by KfW IPEX
pursuant to Section 11.11.2, such part of its share of the aggregate principal
amount of the Loan or the total aggregate Commitments as does not reduce its
share below 50% of the total Loan or total Commitments and (2) after having
assigned or transferred, when taken together with participations sold by KfW
IPEX pursuant to Section 11.11.2, such part of its share of the aggregate
principal amount of the Loan or total aggregate Commitments so as to reduce its
said share to 50% of the total Loan or total Commitments (pursuant to the
foregoing clause (1) and/or Section 11.11.2), with the written consent of the
Borrower (which consent may be withheld at the discretion of the Borrower) may
at any time (and from time to time) assign or transfer (including by way of
novation) to one or more commercial banks or other financial institutions all or
any fraction of KfW IPEX’s remaining portion of the Loan or remaining Commitment
and (B) in connection with the primary syndication of the Loan, at any time (and
from time to time) assign or transfer to one or more commercial banks or other
financial institutions identified by the Borrower in consultation with KfW IPEX
that fraction of KfW IPEX’s Loan or Commitment that it is directed by the
Borrower to assign or transfer.
(ii) Any Lender (other than KfW IPEX) with the written consents of the Borrower
and the Facility Agent (which consents shall not be unreasonably delayed or
withheld and which consent, in the case of the Borrower, shall be deemed to have
been given in the absence of a written notice delivered by the Borrower to the
Facility Agent, on or before the fifth Business Day after receipt by the
Borrower of such Lender’s request for consent, stating, in reasonable detail,
the reasons why the Borrower proposes to withhold such consent) may at any time
(and from time to time) assign or transfer to one or more commercial banks or
other financial institutions all or any fraction of such Lender’s Loan; provided
that (A) any Affiliate of KfW IPEX shall be subject to the provisions of Section
11.11.1(i) and 11.11.2(f) as if such Affiliate were KfW IPEX and (B) (i) in the
case of a proposed assignment or transfer by an Option A Lender, the proposed
assignee or transferee shall be reasonably acceptable to the Refinancing


65

--------------------------------------------------------------------------------





Bank and (ii) in the case of a proposed assignment or transfer by an Option B
Lender, the proposed assignee or transferee shall meet the criteria set out in
Section 2.2 of the Terms and Conditions.
(iii) Any Lender, with notice to the Borrower and the Facility Agent, and,
notwithstanding the foregoing clauses (i) and (ii), without the consent of the
Borrower, or the Facility Agent may assign or transfer (A) to any of its
Affiliates (including, in the case of KfW IPEX, KfW) or (B) following the
occurrence and during the continuance of an Event of Default under Sections
8.1.1, 8.1.4(a) or 8.1.5, to any other Person, in either case, all or any
fraction of such Lender’s Loan.
(iv) Any Lender may (notwithstanding the foregoing clauses, and without notice
to, or consent from, the Borrower or the Facility Agent) assign or charge all or
any fraction of its portion of the Loan to (i) any Federal Reserve Bank as
collateral security pursuant to Regulation A of the F.R.S. Board and any
Operating Circular issued by such Federal Reserve Bank all or any fraction of
such Lender’s portion of the Loan or (ii) to the Refinancing Bank as collateral
security pursuant to the terms of any Option A Refinancing Agreement entered
into by such Lender.
(v) No Lender may (notwithstanding the foregoing clauses) assign or transfer any
of its rights under this Agreement unless it has given prior written
notification of the transfer to Hermes and (if it is then funded by the
Refinancing Bank) the Refinancing Bank and has obtained a prior written consent
from Hermes and (if it is then funded by the Refinancing Bank) the Refinancing
Bank.
(vi) Nothing in this Section 11.11.1 shall prejudice the right of the Lender to
assign its rights under this Agreement to Hermes, if such assignment is required
to be made by that Lender to Hermes in accordance with the Hermes Insurance
Policy.
Each Person described in the foregoing clauses as being the Person to whom such
assignment or transfer is to be made, is hereinafter referred to as an “Assignee
Lender”. Assignments in a minimum aggregate amount of $25,000,000 (or, if less,
all of such Lender’s portion of the Loan and Commitment) (which assignment or
transfer shall be of a constant, and not a varying, percentage of such Lender’s
portion of the Loan) are permitted; provided that the Borrower and the Facility
Agent shall be entitled to continue to deal solely and directly with such Lender
in connection with the interests so assigned or transferred to an Assignee
Lender until:
a.
written notice of such assignment or transfer, together with payment
instructions, addresses and related information with respect to such Assignee
Lender, shall have been given to the Borrower and the Facility Agent by such
Lender and such Assignee Lender;

b.
such Assignee Lender shall have executed and delivered to the Borrower and the
Facility Agent a Lender Assignment Agreement, accepted by the Facility Agent
and, if the applicable portion of the Loan is a Fixed Rate Loan, any other
agreements



66

--------------------------------------------------------------------------------





required by the Facility Agent or the CIRR Representative in connection
therewith; and
c.
the processing fees described below shall have been paid.

From and after the date that the Facility Agent accepts such Lender Assignment
Agreement, (x) the Assignee Lender thereunder shall be deemed automatically to
have become a party hereto and to the extent that rights and obligations
hereunder have been assigned or transferred to such Assignee Lender in
connection with such Lender Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and under the other Loan Documents, and (y)
the assignor Lender, to the extent that rights and obligations hereunder have
been assigned or transferred by it, shall be released from its obligations
hereunder and under the other Loan Documents, other than any obligations arising
prior to the effective date of such assignment. Except to the extent resulting
from a subsequent change in law, in no event shall the Borrower be required to
pay to any Assignee Lender any amount under Sections 4.2(c), 4.3, 4.4, 4.5, 4.6
and 4.7 that is greater than the amount which it would have been required to pay
had no such assignment been made. Such assignor Lender or such Assignee Lender
must also pay a processing fee to the Facility Agent upon delivery of any Lender
Assignment Agreement in the amount of $2,000 (and shall also reimburse the
Facility Agent and the CIRR Representative for any reasonable out-of-pocket
costs, including reasonable attorneys’ fees and expenses, incurred in connection
with the assignment).
SECTION 11.11.2. Participations. Any Lender may at any time sell to one or more
commercial banks or other financial institutions (each of such commercial banks
and other financial institutions being herein called a “Participant”)
participating interests in its Loan; provided that:
a.
no participation contemplated in this Section 11.11.2 shall relieve such Lender
from its obligations hereunder;

b.
such Lender shall remain solely responsible for the performance of its
obligations hereunder;

c.
the Borrower and the Facility Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and each of the other Loan Documents;

d.
no Participant, unless such Participant is an Affiliate of such Lender, shall be
entitled to require such Lender to take or refrain from taking any action
hereunder or under any other Loan Document, except that such Lender may agree
with any Participant that such Lender will not, without such Participant’s
consent, take any actions of the type described in clauses (b) through (f) of
Section 11.1;

e.
the Borrower shall not be required to pay any amount under Sections 4.2(c), 4.3,
4.4, 4.5, 4.6 and 4.7 that is greater than the amount which it would have been
required to pay had no participating interest been sold; and



67

--------------------------------------------------------------------------------





f.
each Lender that sells a participation under this Section 11.11.2 shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts of (and stated interest on) each of the Participant’s interest
in that Lender’s portion of the Loan, Commitments or other interests hereunder
(the “Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender may treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes hereunder.

g.
KfW IPEX may not sell participating interests pursuant to this Section 11.11.2
that, when taken together with Loans and/or Commitments sold by KfW IPEX
pursuant to Section 11.11.1, result in KfW IPEX’s share of the aggregate
principal amount of the Loan and/or the aggregate Commitments being less than
50% of the total Loan or total Commitments, without the written consent of the
Borrower (which consent shall not be required following the occurrence and
during the continuance of an Event of Default or a Prepayment Event).

The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 4.2(c), 4.3, 4.4, 4.5, 4.6 and clause (e) of 7.1.1, shall be considered
a Lender.
SECTION 11.11.3. Register. The Facility Agent, acting as agent for the Borrower,
shall maintain at its address referred to in Section 11.2 a copy of each Lender
Assignment Agreement delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitment(s) of,
and principal amount of the Loan owing to, each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Facility Agent and the
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower or any Lender at any reasonable time and from
time to time upon reasonable prior notice.
SECTION 11.12. Other Transactions. Nothing contained herein shall preclude the
Facility Agent or any Lender from engaging in any transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Affiliates in which the Borrower or such Affiliate is not
restricted hereby from engaging with any other Person.
SECTION 11.13. Hermes Insurance Policy.
SECTION 11.13.1. Terms of Hermes Insurance Policy
(a)
The Hermes Insurance Policy will cover 95% of the Loan.

(b)
The Hermes Fee will equal 2.37% of the aggregate principal amount of the Loan as
at the Delivery Date.



68

--------------------------------------------------------------------------------





(c)
The parties have entered into this Agreement on the basis that the Hermes
Insurance Policy shall contain the following terms and should such terms not be
included within the Hermes Insurance Policy, then the Borrower may cancel the
Commitment(s):

(i)
25% of the Hermes Fee as in effect on the date of issuance of the Hermes
Insurance Policy (“First Fee”) will be payable to the Hermes Agent or Hermes in
Dollars within two (2) Business Days of receipt by the Borrower of demand from
the Hermes Agent following the later to occur of (i) the issue of the Hermes
Insurance Policy and (ii) the Effective Date;

(ii)
the balance of the Hermes Fee (being the amount thereof under paragraph (b)
above less the First Fee) (“Second Fee”) will be payable in Dollars to the
Hermes Agent or Hermes on the Delivery Date ;

(iii)
if the Commitments are cancelled in full by the Borrower or the Lenders on or
prior to the Delivery Date (including, for the avoidance of doubt, subsequent to
disbursement of the Loan and prepayment thereof by the Borrower under Section
3.7), Hermes shall be required to reimburse the Hermes Agent the amount of the
First Fee less an administration fee (such administration fee to be no greater
than 5% of the amount refunded but in any event not exceeding EUR 2,500);

(iv)
if the Commitments are cancelled in part by the Borrower on or prior to the
Delivery Date (including, for the avoidance of doubt, subsequent to disbursement
of the Loan and prepayment thereof by the Borrower under Section 3.7), Hermes
shall be required to reimburse the Hermes Agent an amount equal to a
corresponding proportion of the First Fee, based on the proportion of the
aggregate Commitments prior to such cancellation to the aggregate Commitments
after giving effect to such cancellation, less an administration fee (such
administration fee to be no greater than 5% of the amount refunded but in any
event not exceeding EUR 2,500); and

(v)
if, after the Delivery Date, the Borrower prepays all or part of the Loan in
accordance with this Agreement, Hermes shall be required to reimburse the Hermes
Agent an amount equal to a corresponding proportion of the unexpired portion of
the Hermes Fee, having regard to the amount of the prepayment and the remaining
term of the Loan less the sum of (x) a break funding fee equal to 20% of the
unexpired portion of the Hermes Fee and (y) an administration fee (such fee to
be no greater than 5% of the amount refunded but in any event not exceeding EUR
2,500).

SECTION 11.13.2. Obligations of the Borrower.


69

--------------------------------------------------------------------------------





(a)
Provided that the Hermes Insurance Policy complies with Section 11.13.1, the
Borrower shall pay (a) the First Fee to the Hermes Agent or Hermes in accordance
with section 11.13.1(c)(i) and (b) the Second Fee to the Hermes Agent or Hermes
on the Delivery Date. In each case, if received by the Hermes Agent, the Hermes
Agent shall pay such amount to Hermes.

(b)
Provided that the Hermes Insurance Policy complies with Section 11.13.1, the
Borrower shall pay to the Hermes Agent or Hermes an issue fee of EUR 12,500 for
the issue of the Hermes Insurance Policy at the same time that the First Fee is
payable.

SECTION 11.13.3. Obligations of the Hermes Agent and the Lenders.
(a)
Promptly upon receipt of the Hermes Insurance Policy from Hermes, the Hermes
Agent shall (subject to any confidentiality undertakings given to Hermes by the
Hermes Agent pursuant to the terms of the Hermes Insurance Policy) send a copy
thereof to the Borrower.

(b)
The Hermes Agent shall perform such acts or provide such information which are,
acting reasonably, within its power so to perform or so to provide, as required
by Hermes under the Hermes Insurance Policy and as are necessary to ensure that
the Lenders obtain the support of Hermes pursuant to the Hermes Insurance
Policy.

(c)
The Hermes Agent shall (in the circumstances described in Section
11.13.1(c)(iii), (iv) or (v)):

(i)
make written requests to Hermes seeking a reimbursement of the Hermes Fee
promptly after the relevant cancellation or prepayment and (subject to any
confidentiality undertakings given to Hermes by the Hermes Agent pursuant to the
terms of the Hermes Insurance Policy) provide a copy of the request to the
Borrower;

(ii)
use its reasonable endeavours to maximize the amount of any reimbursement of the
Hermes Fee to which the Hermes Agent is entitled;

(iii)
pay to the Borrower the full amount of any reimbursement of the Hermes Fee that
the Hermes Agent receives from Hermes within two (2) Business Days of receipt
with same day value; and

(iv)
relay the good faith concerns of the Borrower to Hermes regarding the amount it
is required to pay to Hermes or the amount of any reimbursement to which the
Hermes Agent is entitled, it being agreed



70

--------------------------------------------------------------------------------





that the Hermes Agent’s obligation shall be no greater than simply to pass on to
Hermes the Borrower’s concerns.
(d)
Each Lender will co‑operate with the Hermes Agent, the Facility Agent and each
other Lender, and take such action and/or refrain from taking such action as may
be reasonably necessary, to ensure that the Hermes Insurance Policy and each
Interest Make‑Up Agreement (as defined in and entered into in accordance with
the Terms and Conditions) continue in full force and effect and shall indemnify
and hold harmless each other Lender in the event that the Hermes Insurance
Policy or such Interest Make‑Up Agreement (as the case may be) does not continue
in full force and effect due to its gross negligence or willful default.

SECTION 11.14. Law and Jurisdiction
SECTION 11.14.1. Governing Law. This Agreement and any non-contractual
obligations arising out of or in respect of this Agreement shall in all respects
be governed by and interpreted in accordance with English Law.
SECTION 11.14.2. Jurisdiction. For the exclusive benefit of the Facility Agent
and the Lenders, the parties to this Agreement irrevocably agree that the courts
of England are to have jurisdiction to settle any disputes which may arise out
of or in connection with this Agreement and that any proceedings may be brought
in those courts. The Borrower irrevocably waives any objection which it may now
or in the future have to the laying of the venue of any proceedings in any court
referred to in this Section, and any claim that those proceedings have been
brought in an inconvenient or inappropriate forum.
SECTION 11.14.3. Alternative Jurisdiction. Nothing contained in this Section
shall limit the right of the Facility Agent or the Lenders to commence any
proceedings against the Borrower in any other court of competent jurisdiction
nor shall the commencement of any proceedings against the Borrower in one or
more jurisdictions preclude the commencement of any proceedings in any other
jurisdiction, whether concurrently or not.
SECTION 11.14.4. Service of Process. Without prejudice to the right of the
Facility Agent or the Lenders to use any other method of service permitted by
law, the Borrower irrevocably agrees that any writ, notice, judgment or other
legal process shall be sufficiently served on it if addressed to it and left at
or sent by post to RCL Cruises Ltd., presently at Building 2, Aviator Park,
Station Road, Addlestone, Surrey KT15 2PG, Attention: General Counsel, and in
that event shall be conclusively deemed to have been served at the time of
leaving or, if posted, at 9:00 am on the third Business Day after posting by
prepaid first class registered post.


71

--------------------------------------------------------------------------------





SECTION 11.15. Confidentiality. Each of the Facility Agent and the Lenders
agrees to maintain and to cause its Affiliates to maintain the confidentiality
of all information provided to it by the Borrower or any Subsidiary of the
Borrower, or by the Facility Agent on the Borrower’s or such Subsidiary’s
behalf, under this Agreement, and neither it nor any of its Affiliates shall use
any such information other than in connection with or in enforcement of this
Agreement or in connection with other business now or hereafter existing or
contemplated with the Borrower or any Subsidiary, except to the extent such
information (i) was or becomes generally available to the public other than as a
result of disclosure by it or its Affiliates or their respective directors,
officers, employees and agents, or (ii) was or becomes available on a
non-confidential basis from a source other than the Borrower or any of its
Subsidiaries so long as such source is not, to its knowledge, prohibited from
disclosing such information by a legal, contractual or fiduciary obligation to
the Borrower or any of its Affiliates; provided, however, that it may disclose
such information (A) at the request or pursuant to any requirement of any
self-regulatory body, governmental body, agency or official to which the
Facility Agent, any Lender or any of their respective Affiliates is subject or
in connection with an examination of the Facility Agent, such Lender or any of
their respective Affiliates by any such authority or body, including without
limitation the Federal Republic of Germany; (B) pursuant to subpoena or other
court process; (C) when required to do so in accordance with the provisions of
any applicable requirement of law; (D) to the extent reasonably required in
connection with any litigation or proceeding to which the Facility Agent, any
Lender or their respective Affiliates may be party; (E) to the extent reasonably
required in connection with the exercise of any remedy hereunder; (F) to the
Facility Agent or such Lender’s independent auditors, counsel, and any other
professional advisors of the Facility Agent or such Lender who are advised of
the confidentiality of such information; (G) to any participant or assignee,
provided that such Person agrees to keep such information confidential to the
same extent required of the Facility Agent and the Lenders hereunder; (H) as to
the Facility Agent, any Lender or their respective Affiliates, as expressly
permitted under the terms of any other document or agreement regarding
confidentiality to which the Borrower or any Subsidiary is party with the
Facility Agent, such Lender or such Affiliate; (I) to its Affiliates and its
Affiliates’ directors, officers, employees, professional advisors and agents,
provided that each such Affiliate, director, officer, employee, professional
advisor or agent shall keep such information confidential to the same extent
required of the Facility Agent and the Lenders hereunder; and (J) to any other
party to the Agreement. Each of the Facility Agent and the Lenders shall be
responsible for any breach of this Section 11.15 by any of its Affiliates or any
of its or its Affiliates’ directors, officers, employees, professional advisors
and agents.
SECTION 11.16. CIRR requirements.
The Borrower acknowledges that:
(i)
the government of the Federal Republic of Germany, the Federal Audit Court or
any authorised representatives specified by these bodies shall be authorised at
any time to inspect and make or demand copies of the records, accounts,
documents and other deeds of any or all of the Lenders relating to this
Agreement;



72

--------------------------------------------------------------------------------





(ii)
in the course of its activity as the Facility Agent, the Facility Agent may:

(a)
provide the government of the Federal Republic of Germany with information
concerning the transactions to be handled by it under this Agreement; and

(b)
disclose information concerning the subsidized transaction contemplated by this
Agreement in the context of internationally agreed consultation/notification
proceedings and statutory specifications, including information received from
the Lenders relating to this Agreement; and

(iii)
the Facility Agent and (to the extent the Lenders have entered into an Option A
Refinancing Agreement with the Refinancing Bank) the Lenders are entitled to
disclose to the Refinancing Bank:

(a)
circumstances pertaining to the Loan, proper repayment and collateralization;

(b)
extraordinary events which may jeopardize the proper servicing of the Loan;

(c)
any information required by the Refinancing Bank with respect to the proper use
of any refinancing funds granted to the respective Lender in respect of the
Loan; and

(d)
the Loan Documents;

provided that the Refinancing Bank agrees to keep such information confidential
to the same extent required of Lenders pursuant to Section 11.15.


73

--------------------------------------------------------------------------------







SIGNATORIES


The Borrower
ROYAL CARIBBEAN CRUISES LTD.
/s/ Antje M. Gibson
Name: Antje M. Gibson
Title: VP, Treasurer    


The Facility Agent, Mandated Lead Arranger and Lender
KfW IPEX-BANK GmbH
/s/ Claudia Wenzel
Name: Claudia Wenzel     
Title: Vice President


/s/ Andre Tiele
Name: Andre Tiele
Title: Vice President






The Hermes Agent
KfW IPEX-BANK GmbH


/s/ Claudia Wenzel


Name: Claudia Wenzel
    
Title: Vice President


74

--------------------------------------------------------------------------------





/s/ Andre Tiele
Name: Andre Tiele
Title: Vice President




The Mandated Lead Arranger and Lender
BNP Paribas Fortis S.A./N.V.
/s/ Franky De Wispelaere
Name: Franky De Wispelaere
Title:


/s/ Gilles Masson
Name: Gilles Masson


Title:




The Mandated Lead Arranger and Lender
DNB Bank ASA, Grand Cayman Branch
/s/ Cathleen Buckley
Name: Cathleen Buckley
Title: Senior Vice President






/s/ Sybille Andaur


Name: Sybille Andaur


Title: First Vice President


The Mandated Lead Arranger and Lender
Banco Santander S.A.


75

--------------------------------------------------------------------------------







/s/ Jose Luis Diaz Casseu
Name: Jose Luis Diaz Casseu
Title:


/s/ Vanessa Berio
Name: Vanessa Berio
Title: Vice President


The Mandated Lead Arranger and Lender
Norddeutsche Landesbank Girozentrale
/s/ Florian Wipke     
Name: Florian Wipke
Title: Director


/s/ Mandy Wetzel
Name: Mandy Wetzel
Title: Portfolio Manager


The Mandated Lead Arranger and Lender
HSBC Bank plc
/s/ Mark Zool
Name: Mark Zool
Title: Director


The Mandated Lead Arranger and Lender
Commerzbank AG, New York Branch


76

--------------------------------------------------------------------------------





/s/ Martin Breckheimer
Name: Martin Breckheimer
Title: Director


/s/ Anne Culver
Name: Anne Culver
Title: Assistant Vice President


The Mandated Lead Arranger and Lender
The Bank of Tokyo Mitsubishi UFJ, Ltd.
/s/ Lawrence Elikins
Name: Lawrence Elikins
Title: Vice President


The Mandated Lead Arranger and Lender
Societe Generale Corporate and Investment Banking
/s/ Isabelle Seneca
Name: Isabelle Seneca
Title: Director, Export Finance


/s/ Agnes Deschenes
Name: Agnes Deschenes
Title: Director, Export Finance






77